Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

among

TTM TECHNOLOGIES, INC.

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC,

as Syndication Agent,

and

THE ROYAL BANK OF SCOTLAND PLC

and

HSBC SECURITIES (USA) INC.,

as Documentation Agents

Dated as of May 31, 2015

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1   

1.1  

   Defined Terms      1   

1.2  

   Other Definitional Provisions      31   

SECTION 2.

   AMOUNT AND TERMS OF COMMITMENTS      32   

2.1  

   Term B Commitments      32   

2.2  

   Procedure for Term Loan Borrowing      32   

2.3  

   Repayment of Term Loans      32   

2.4  

   [Reserved]      33   

2.5  

   [Reserved]      33   

2.6  

   [Reserved]      33   

2.7  

   [Reserved]      33   

2.8  

   Fees, etc.      33   

2.9  

   [Reserved]      33   

2.10

   Optional Prepayments      33   

2.11

   Mandatory Prepayments and Commitment Reductions      34   

2.12

   Conversion and Continuation Options      35   

2.13

   Limitations on Eurodollar Tranches      36   

2.14

   Interest Rates and Payment Dates      36   

2.15

   Computation of Interest and Fees      36   

2.16

   Market Disruption; Inability to Determine Interest Rate      37   

2.17

   Pro Rata Treatment and Payments      38   

2.18

   Requirements of Law      39   

2.19

   Taxes      40   

2.20

   Indemnity      44   

2.21

   Change of Lending Office      44   

2.22

   Replacement of Lenders      44   

2.23

   [Reserved]      45   

2.24

   Incremental Facilities      45   

2.25

   Loan Purchases      46   

2.26

   Loan Modification Offers      48   

SECTION 3.

   [RESERVED]      49   

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      49   

4.1  

   Financial Condition      49   

4.2  

   No Change      50   

4.3  

   Existence; Compliance with Law      50   

4.4  

   Power; Authorization; Enforceable Obligations      50   

4.5  

   No Legal Bar      51   

4.6  

   Litigation      51   

4.7  

   No Default      51   

4.8  

   Ownership of Property; Liens      51   

4.9  

   Intellectual Property      51   

4.10

   Taxes      51   

4.11

   Federal Regulations      52   

4.12

   Labor Matters      52   

 

1



--------------------------------------------------------------------------------

4.13

ERISA   52   

4.14

Investment Company Act; Other Regulations   53   

4.15

Subsidiaries; Capital Stock   53   

4.16

Use of Proceeds   53   

4.17

Environmental Matters   53   

4.18

Accuracy of Information, etc.   54   

4.19

Security Documents   54   

4.20

Solvency   55   

4.21

Senior Indebtedness   55   

4.22

Regulation H   55   

4.23

Certain Documents   55   

4.24

Anti-Corruption Laws and Sanctions   55   

SECTION 5.

CONDITIONS PRECEDENT   56   

5.1  

Conditions to Initial Extension of Credit   56   

5.2  

Conditions to Each Extension of Credit   61   

SECTION 6.

AFFIRMATIVE COVENANTS   61   

6.1  

Financial Statements   61   

6.2  

Certificates; Other Information   62   

6.3  

Payment of Obligations   63   

6.4  

Maintenance of Existence; Compliance   63   

6.5  

Maintenance of Property; Insurance   64   

6.6  

Inspection of Property; Books and Records; Discussions   64   

6.7  

Notices   64   

6.8  

Environmental Laws   65   

6.9  

[Reserved]   65   

6.10

Additional Collateral, etc.   65   

6.11

Designation of Subsidiaries   67   

6.12

Maintenance of Ratings   67   

6.13

Post-Closing Covenants   67   

6.14

Deposit Account Control Agreements   68   

SECTION 7.

NEGATIVE COVENANTS   68   

7.1  

Consolidated Leverage Ratio   68   

7.2  

Indebtedness   68   

7.3  

Liens   71   

7.4  

Fundamental Changes   74   

7.5  

Disposition of Property   74   

7.6  

Restricted Payments   76   

7.7  

Investments   77   

7.8  

Optional Payments and Modifications of Certain Debt Instruments   79   

7.9  

Transactions with Affiliates   79   

7.10

Sales and Leasebacks   80   

7.11

Swap Agreements   80   

7.12

Changes in Fiscal Periods   80   

7.13

Negative Pledge Clauses   80   

7.14

Clauses Restricting Subsidiary Distributions   81   

7.15

Lines of Business   81   

7.16

Amendments to Acquisition Documents   82   

7.17

Use of Proceeds   82   

 

2



--------------------------------------------------------------------------------

SECTION 8.

EVENTS OF DEFAULT   82   

SECTION 9.

THE AGENTS   84   

9.1  

Appointment   84   

9.2  

Delegation of Duties   85   

9.3  

Exculpatory Provisions   85   

9.4  

Reliance by Administrative Agent   85   

9.5  

Notice of Default   85   

9.6  

Non-Reliance on Agents and Other Lenders   86   

9.7  

Indemnification   86   

9.8  

Agent in Its Individual Capacity   86   

9.9  

Successor Administrative Agent   87   

9.10

Arrangers, Syndication Agent and Documentation Agents   87   

SECTION 10.

MISCELLANEOUS   87   

10.1  

Amendments and Waivers   87   

10.2  

Notices   89   

10.3  

No Waiver; Cumulative Remedies   90   

10.4  

Survival of Representations and Warranties   90   

10.5  

Payment of Expenses and Taxes   90   

10.6  

Successors and Assigns; Participations and Assignments   91   

10.7  

Adjustments; Set-off   95   

10.8  

Counterparts   95   

10.9  

Severability   96   

10.10

Integration   96   

10.11

GOVERNING LAW   96   

10.12

Submission To Jurisdiction; Waivers   96   

10.13

Acknowledgements   97   

10.14

Releases of Guarantees and Liens   97   

10.15

Confidentiality   97   

10.16

WAIVERS OF JURY TRIAL   99   

10.17

USA Patriot Act   99   

10.18

Intercreditor Agreement   99   

 

3



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

Term B Commitments

1.1B

Mortgaged Property

4.13

Pension Plans

4.15

Subsidiaries

4.19(a)

UCC Filing Jurisdictions

7.2(e)

Existing Indebtedness

7.3(f)

Existing Liens

7.5(l)

Scheduled Dispositions

7.7(k)

Existing Investments

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

[Reserved]

E

Form of Assignment and Assumption

F

[Reserved]

G

[Reserved]

H

Form of U.S. Tax Compliance Certificate

I-1

Form of Incremental Term Loan Activation Notice

I-2

Form of New Lender Supplement

J

Auction Procedures

K

Form of Intercreditor Agreement

L

Form of Solvency Certificate



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of May 31, 2015, among
TTM Technologies, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent, Barclays Bank PLC, as syndication agent, and The Royal Bank of Scotland
PLC and HSBC Securities (USA) Inc., as documentation agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2015 Convertible Notes”: the Borrower’s 3.25% convertible senior notes due 2015
issued pursuant to the 2015 Convertible Notes Indenture.

“2015 Convertible Notes Indenture”: the Indenture, dated as of May 14, 2008,
between the Borrower, as issuer, and American Stock Transfer & Trust Company, as
trustee.

“2019 Senior Secured Notes”: the 7.875% senior secured notes due 2019 issued by
Viasystems, Inc. pursuant to the 2019 Senior Secured Notes Indenture.

“2019 Senior Secured Notes Indenture”: the Indenture, dated as of April 30,
2012, as supplemented by that certain First Supplemental Indenture dated as of
May 2, 2012, as further supplemented by that certain Second Supplemental
Indenture dated as of June 27, 2012, as further supplemented by that certain
Third Supplemental Indenture dated as of April 9, 2014 and as further
supplemented by that certain Fourth Supplemental Indenture dated as of April 15,
2014, by and among Viasystems, Inc., the guarantors party thereto and Wilmington
Trust, National Association, as trustee (the “2019 Senior Secured Notes
Trustee”).

“2019 Senior Secured Notes Trustee”: as defined in the definition of “2019
Senior Secured Notes Indenture”.

“2020 Convertible Notes”: the Borrower’s 1.75% convertible senior notes due 2020
issued pursuant to the 2020 Convertible Notes Indenture.

“2020 Convertible Notes Indenture”: the Indenture, dated as of December 20,
2013, between the Borrower, as issuer, and American Stock Transfer & Trust
Company, LLC, as trustee.

“ABL Administrative Agent”: JPMorgan Chase Bank, N.A., as administrative agent
under the ABL Loan Documents, and its successors and assigns.

“ABL Commitments”: the “Commitments” as defined in the ABL Credit Agreement.

“ABL Credit Agreement”: the ABL Credit Agreement, dated as of the date hereof,
among the Borrower, the lenders and agents party thereto and the ABL
Administrative Agent.

“ABL Loan Documents”: collectively (a) the ABL Credit Agreement, (b) the ABL
Security Documents, (c) the Intercreditor Agreement, (d) any promissory note
evidencing loans under the ABL Credit Agreement and (e) any amendment, waiver,
supplement or other modification to any of the documents described in clauses
(a) through (d).



--------------------------------------------------------------------------------

“ABL Loans”: loans outstanding under the ABL Credit Agreement.

“ABL Obligations Payment Date”: as defined in the Intercreditor Agreement.

“ABL Priority Collateral”: as defined in the Intercreditor Agreement.

“ABL Representative”: as defined in the Intercreditor Agreement.

“ABL Security Documents”: the collective reference to the Guarantee and
Collateral Agreement (as defined in the ABL Credit Agreement), the Mortgages (as
defined in the ABL Credit Agreement) and all other security documents delivered
to the ABL Administrative Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any ABL Loan
Document.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%; provided that in no event shall ABR be less than 2.0%. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the day of such change in the Prime Rate, the Federal Funds Effective Rate or
such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accepting Lenders”: as defined in Section 2.26(a).

“Acquisition”: the acquisition by the Borrower, directly or indirectly, of 100%
of the Capital Stock of the Target.

“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
September 21, 2014, among the Target, Vector Acquisition Corp. and the Borrower.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof.

“Acquisition Signing Date”: September 21, 2014.

“Additional Permitted Amount”: as defined in the definition of Permitted
Refinancing Indebtedness.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Term B Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Term B
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (a) (i) with respect to Term B Loans constituting ABR
Loans, 4.0% per annum and (ii) with respect to Term B Loans constituting
Eurodollar Loans, 5.0% per annum; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Term Loan Activation Notice.

“Applicable Reference Period”: as at any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such
financial statements, the Reference Period ended March 30, 2015).

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.

“Asia Facility”: the Facility Agreement, dated May 22, 2015, executed by TTM
Technologies Enterprises (HK) Limited, as borrower, TTM Technologies (Asia
Pacific) Limited, TTM Technologies China Limited, Oriental Printed Circuits
Limited and OPC Manufacturing Limited, as original guarantors, and The Hongkong
and Shanghai Banking Corporation Limited, as arranger, original lender, facility
agent, security trustee and issuing bank (as amended, modified or replaced from
time to time in a manner not prohibited by this Agreement) (it being understood
that Restricted Subsidiaries of TTM Technologies (Asia Pacific) Limited may be
added as co-borrowers or guarantors of the Asia Facility).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k) or (l) of Section 7.5) that yields gross
proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$15,000,000.

“Assignee”: as defined in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Attributable Indebtedness”: in respect of any sale and leaseback transaction,
as at the time of determination, the present value (discounted at the implied
interest rate in such transaction compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).

“Auction Manager”: as defined in Section 2.25.

“Auction Notice”: an auction notice given by the Borrower in accordance with the
Auction Procedures with respect to an Auction Purchase Offer.

“Auction Procedures”: the auction procedures with respect to Auction Purchase
Offers set forth in Exhibit J hereto.

“Auction Purchase Offer”: an offer by the Borrower to purchase Term Loans of one
or more Facilities pursuant to modified Dutch auctions conducted in accordance
with the Auction Procedures and otherwise in accordance with Section 2.25.

“Available Amount”: at any time, the excess if any, of:

(a) the sum (without duplication) of:

(i) the Cumulative Retained Excess Cash Flow Amount;

(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any issuance of Qualified Capital Stock by the Borrower (other
than any such issuance to a Group Member);

(iii) the Net Cash Proceeds of Indebtedness and Disqualified Capital Stock of
the Borrower, in each case incurred or issued after the Closing Date, which have
been exchanged or converted into Qualified Capital Stock;

(iv) the Net Cash Proceeds of Dispositions of Investments made using the
Available Amount (in an amount, together with amounts added pursuant to clause
(v) below, not to exceed the amount of such Investment made using the Available
Amount);

(v) returns, profits, distributions and similar amounts received in cash or Cash
Equivalents on Investments made using the Available Amount (in an amount,
together with amounts added pursuant to clause (iv) above, not to exceed the
amount of such Investment made using the Available Amount);

(vi) the Investments made using the Available Amount of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
into the Borrower or any of its Restricted Subsidiaries or the fair market value
of the assets of any Unrestricted Subsidiary that have been transferred to the
Borrower or any of its Restricted Subsidiaries, in an amount not to exceed the
amount of the Investment of the Borrower

 

4



--------------------------------------------------------------------------------

and its Restricted Subsidiaries in such Unrestricted Subsidiary made using the
Available Amount;

(vii) the aggregate amount received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary in cash from any dividend
or other distribution by an Unrestricted Subsidiary; and

(viii) the aggregate amount of the Declined Amounts; minus

(b) the sum of all Restricted Payments made prior to such time in reliance on
Section 7.6(g), plus all Investments made prior to such time in reliance on
Section 7.7(r), plus all Restricted Debt Payments made prior to such time in
reliance on Section 7.8(a)(v), in each case utilizing the Available Amount or
portions thereof in effect on the date of any such Restricted Payment,
Investment or Restricted Debt Payment.

“Base Incremental Amount”: as of any date, an amount equal to (a) $200,000,000
less (b) the aggregate principal amount of Incremental Term Loans established
prior to such date in reliance on the Base Incremental Amount.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC”: (a) each Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each Subsidiary of any such Person.

“CFC Holding Company”: each Domestic Subsidiary substantially all of the assets
of which consist of Capital Stock of one or more (a) CFCs or (b) Persons
described in this definition.

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) of Capital Stock of the
Borrower representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Capital Stock of the Borrower; (b) persons who were (i) directors of the
Borrower on the Closing Date, (ii) nominated by the board of directors of the
Borrower or (iii) appointed by directors who were directors of the Borrower on
the Closing Date or were nominated as provided in clause (ii) above ceasing to
occupy a majority of the seats (excluding vacant seats) on the board of
directors of the Borrower; or (c) the occurrence of any “change in control” (or
similar event, however denominated) with respect to the Borrower under and as
defined in any indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Material Indebtedness of the Borrower
or any of its Restricted Subsidiaries.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is May 31, 2015.

 

6



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Company Material Adverse Effect”: (a) a material adverse effect on the
business, assets, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole, or (b) an effect that prevents or
materially impairs the ability of the Company to perform its obligations under
the Acquisition Agreement or consummate the Transactions, other than, for the
purposes of clause (a), any effect arising out of or resulting from any of the
following: (i) a decline in the market price, or a change in the trading volume
of, the Company Shares (provided that this clause (i) shall not preclude any
effect, event, occurrence, development, state of facts or change that may have
contributed to or caused such changes and is not excluded by clauses (ii) -
(viii) of this definition from being taken into account in determining whether a
Company Material Adverse Effect has occurred); (ii) general printed circuit
board manufacturing industry, economic, market or political conditions, or the
financing, banking, currency or capital markets generally, including with
respect to interest rates or currency exchange rates; (iii) acts of war,
sabotage or terrorism, natural disasters, acts of God or comparable events;
(iv) changes in applicable Law, GAAP or other applicable accounting standards
(or the interpretation or enforcement thereof) following the date of the
Acquisition Agreement; (v) the negotiation, execution, announcement, pendency or
performance of the Acquisition Agreement or the Transactions or the consummation
of the Transactions (provided that this clause (v) shall not preclude any breach
of the representations and warranties made in Section 4.06 of the Acquisition
Agreement from being taken into account in determining whether a Company
Material Adverse Effect has occurred); (vi) (A) any loss of or adverse impact on
relationships with employees, customers, suppliers or distributors, (B) any
delays in or cancellations of orders for the products or services of such Person
and (C) any reduction in revenues, in each case to the extent resulting
primarily from or arising primarily out of the announcement or pendency of the
Merger; (vii) any failure to meet revenue or earnings projections, in and of
itself, for any period ending on or after the date of the Acquisition Agreement
(provided that this clause (vii) shall not preclude any effect, event,
occurrence, development, state of facts or change that may have contributed to
or caused such failure to meet revenues or earnings projections from being taken
into account in determining whether a Company Material Adverse Effect has
occurred); or (viii) any specific action taken (or omitted to be taken) by the
Company (A) at or with the express written direction or written consent of
Parent or (B) that is otherwise expressly contemplated by, or permitted to be
taken by the Company in accordance with the terms of, the Acquisition Agreement
(provided that, in each case of subclause (A) of this clause (viii), the Lead
Arrangers have consented to the taking (or omission of taking) of such specific
action (which consent shall not be unreasonably withheld, conditioned or
delayed)); provided, however, in the case of clauses (ii), (iii) and (iv),
except to the extent that the Company and its Subsidiaries, taken as a whole,
are disproportionately affected relative to other participants in the industries
in which the Company and its Subsidiaries participate. Defined terms used in
this paragraph (other than the term “Acquisition Agreement”) shall have the
meanings set forth in the Acquisition Agreement as of the Acquisition Signing
Date.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2015 and furnished to certain Lenders.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consolidated Cash Taxes”: for any period, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the aggregate amount of all
income and similar Taxes, to the extent the same are payable in cash with
respect to such period.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be reflected in “total
current assets” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be reflected in “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, but excluding (a) the current portion of any Funded
Debt of the Borrower and its Restricted Subsidiaries and (b) without duplication
of clause (a) above, all Indebtedness consisting of ABL Loans to the extent
otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans and the ABL Loans),
(c) depreciation and amortization expense, (d) non-cash charges, losses,
expenses, accruals and provisions, including stock-based compensation and sale
of assets not in the ordinary course of business (but excluding any such
non-cash charge to the extent that it represents an accrual or reserve for cash
expenses in any future period), (e) amortization of intangibles (including, but
not limited to, impairment of goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring expenses or losses, (g) any fees and
expenses incurred during such period in connection with any Investment
(including any Permitted Acquisition), Disposition, issuance of Indebtedness or
Capital Stock, or amendment or modification of any debt instrument, in each case
permitted under this Agreement, including (i) any such transactions undertaken
but not completed and any transactions consummated prior to the Closing Date and
(ii) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, in each case paid in cash during such period
(collectively, “Advisory Fees”), (h) any fees and expenses incurred in
connection with the Transactions, including Advisory Fees and (solely for
purposes of this clause (h)) cash charges in respect of strategic market
reviews, stay or sign-on bonuses, integration-related bonuses, restructuring,
consolidation, severance or discontinuance of any portion of operations,
employees and/or management, (i) the amount of “run-rate” cost savings,
operating expense reductions, operating improvements and synergies that are
reasonably identifiable, factually supportable and projected by the Borrower in
good faith to be realized as a result of mergers and other business
combinations, Permitted Acquisitions, divestitures, insourcing initiatives, cost
savings initiatives, plant consolidations, openings and closings, product
rationalization and other similar initiatives after the Closing Date, in each
case to the extent not prohibited by this Agreement (collectively,
“Initiatives”) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant Reference Period), net of the amount
of actual benefits realized in respect thereof; provided that (i) actions in
respect of such cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 12 months of the
applicable Initiative, (ii) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (iii) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this clause
(i) to the extent occurring more than four full fiscal quarters after the
applicable Initiative, (iv) the Borrower must deliver to the Administrative
Agent (A) a certificate of a Responsible Officer setting forth such estimated
cost-savings, operating expense reductions, operating improvements and synergies
and (B) information and calculations supporting in reasonable detail such

 

8



--------------------------------------------------------------------------------

estimated cost savings, operating expense reductions, operating improvements and
synergies and (v) with respect to any Reference Period, the aggregate amount
added back in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (i) shall not exceed 20% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to this clause (i))
and (j) non-recurring cash expenses recognized for restructuring costs,
integration costs and business optimization expenses in connection with any
Initiative, and minus, (a) to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income (other than
normal accruals in the ordinary course of business for non-cash income that
represents an accrual for cash income in a future period) and (b) any cash
payments made during such period in respect of items described in clause
(d) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio or Consolidated Secured
Leverage Ratio, (i) if at any time during such Reference Period the Borrower or
any Restricted Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. Notwithstanding the foregoing, but
subject to the immediately preceding sentence and any adjustments made pursuant
to a calculation made on a “Pro Forma Basis”, Consolidated EBITDA shall be
deemed to be (w) $81,775,000 for the fiscal quarter ended June 30, 2014,
(x) $93,174,000 for the fiscal quarter ended September 29, 2014,
(y) $113,105,000 for the fiscal quarter ended December 29, 2014 and
(z) $89,603,000 for the fiscal quarter ended March 30, 2015.

“Consolidated Leverage Ratio”: as at the last day of any Reference Period, the
ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings of any Restricted Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary and (d) any income (or loss) for
such period attributable to the early extinguishment of Indebtedness or Swap
Obligations.

“Consolidated Secured Debt”: at any date, Consolidated Total Debt at such date
that is secured by a Lien on any property of any Group Member.

 

9



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio”: as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Total Assets”: at any date of determination, the total assets, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which a balance sheet is available, determined in accordance
with GAAP (and, in the case of any determination related to the incurrence of
Indebtedness or Liens or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).

“Consolidated Total Debt”: at any date (without duplication), all Capital Lease
Obligations, purchase money Indebtedness, Indebtedness for borrowed money and
letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convertible Notes”: collectively, the 2015 Convertible Notes and the 2020
Convertible Notes.

“Credit Party”: the Administrative Agent or any other Lender and, for the
purposes of Section 10.13 only, any other Agent and the Arrangers.

“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount (which may not be less than zero) equal to the aggregate cumulative sum
of the Retained Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Declined Amount”: as defined in Section 2.11(e).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Deposit Account Control Agreement”: individually and collectively, each
“Deposit Account Control Agreement” referred to in the Guarantee and Collateral
Agreement.

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration within 180 days of receipt thereof.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

10



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Capital Stock of
such Person that does not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Capital Stock) whether pursuant to a sinking fund
obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or

(c) is redeemable (other than solely for Capital Stock of such Person that does
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Capital Stock) or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Capital Stock outstanding on the Closing Date, the Closing Date); provided,
however, that (i) Capital Stock of any Person that would not constitute
Disqualified Capital Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Capital Stock upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute Disqualified Capital Stock if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable and (ii) Capital Stock of any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Lenders”: (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Borrower prior to the Closing Date and
(b) competitors of the Borrower and its Restricted Subsidiaries that are
specified in writing to the Administrative Agent by the Borrower from time to
time that are reasonably acceptable to the Administrative Agent.

“Documentation Agents”: the Documentation Agents identified on the cover page of
this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“ECF Percentage”: 75%; provided, that (a) the ECF Percentage shall be reduced to
50% if the Consolidated Secured Leverage Ratio as of the last day of the
relevant fiscal year is less than or equal to 2.50 to 1.00 but greater than 2.00
to 1.00, (b) the ECF Percentage shall be reduced to 25% if the Consolidated
Secured Leverage Ratio as of the last day of the relevant fiscal year is less
than or equal to 2.00 to 1.00 but greater than 1.50 to 1.00 and (c) the ECF
Percentage shall be reduced to 0% if the

 

11



--------------------------------------------------------------------------------

Consolidated Secured Leverage Ratio as of the last day of the relevant fiscal
year is less than or equal to 1.50 to 1.00.

“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, (d) any commercial bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) except to the extent permitted
under Sections 2.25 and 10.6(e), the Borrower, any Subsidiary or any other
Affiliate of the Borrower; provided that solely for purposes of an assignment
pursuant to Section 10.6(b), “Eligible Assignee” shall not include any Person
that is a Disqualified Lender at the time of such assignment.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Group Member within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation that is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated) that
is a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Group Member is a member; and
(d) with respect to any Group Member, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which any corporation
described in clause (b) above or any trade or business described in clause
(c) above is a member. Any former ERISA Affiliate of any Group Member shall
continue to be considered an ERISA Affiliate of the Group Member within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of the Group Member and with respect to liabilities arising after such
period for which the Group Member could be liable under the Code or ERISA.

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (e) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (f) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(g) the occurrence of any event or condition which could reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group

 

12



--------------------------------------------------------------------------------

Member or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (j) the
incurrence by any Group Member or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Pension Plan or Multiemployer Plan; (k) the
receipt by any Group Member or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from a Group Member or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, in “endangered” or “critical” status (within the meaning of
Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA) or that it intends to terminate
or has terminated under Section 4041A or 4042 of ERISA; (l) the failure by any
Group Member or any of its ERISA Affiliates to pay when due (after expiration of
any applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA; (m) the withdrawal by any Group Member or
any ERISA Affiliate from any Pension Plan with two or more contributing sponsors
or the termination of any such Pension Plan resulting in liability to any Group
Member or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA; (n) the
imposition of liability on any Group Member or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (o) the occurrence of an act or omission which could
give rise to the imposition on any Group Member or any ERISA Affiliate of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan; (p) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Group Member or any ERISA Affiliate in connection with
any Plan; (q) receipt from the IRS of notice of the failure of any Pension Plan
(or any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan (or any other Plan) to qualify for exemption from
taxation under Section 501(a) of the Code; or (r) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of
ERISA with respect to any Pension Plan.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided, that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the Eurodollar Base Rate shall be the Interpolated Rate
at such time; provided further that all of the foregoing shall be subject to
Section 2.16(a). Notwithstanding the foregoing, in no event shall the Eurodollar
Base Rate be less than 1.0%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of:

(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income over

(b) the sum, without duplication, of (i) the amount of all non-cash income
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Restricted Subsidiaries in cash during
such fiscal year on account of Capital Expenditures (excluding the principal
amount of Indebtedness incurred in connection with such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred Amount
or the proceeds of any issuance of Capital Stock of the Borrower), (iii) the
aggregate amount of all prepayments of Funded Debt (other than (A) the Term
Loans and (B) any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereof) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (excluding any such
prepayments financed with the Available Amount or the proceeds of any issuance
of Capital Stock of the Borrower or the issuance of any Indebtedness), (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Restricted Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of non-cash gain on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income, (vii) to the extent not otherwise
deducted from Consolidated Net Income, Consolidated Cash Taxes paid during such
fiscal year, (viii) to the extent not otherwise deducted from Consolidated Net
Income, interest expense of the Borrower and its Restricted Subsidiaries for
such year and (ix) the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries during such fiscal year to make
Permitted Acquisitions and Investments permitted by Section 7.7(t) (excluding
any such Permitted Acquisitions or other Investments financed with the proceeds
of any Reinvestment Deferred Amount, the Available Amount or the proceeds or any
issuance of Capital Stock of the Borrower or the issuance of any Indebtedness);

provided that with respect to the fiscal year ending December 28, 2015, Excess
Cash Flow shall be calculated solely with respect to the full fiscal quarters
ended after the Closing Date.

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

 

14



--------------------------------------------------------------------------------

“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
fiscal year ending December 28, 2015; provided that with respect to the fiscal
year ending December 28, 2015, the Excess Cash Flow Period shall begin on the
first day of the first full fiscal quarter ending after the Closing Date.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Term B Commitment pursuant
to a law in effect on the date on which (i) a Lender acquires such interest in
the Loan or Term B Commitment (other than pursuant to an assignment request by
the Borrower under Section 2.22) or (ii) a Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Term B
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to a Credit Party’s failure to comply with
Section 2.19(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Indebtedness Refinancing”: as defined in Section 5.1(c).

“Facility”: each of (a) the Term B Commitments and the Term B Loans made
thereunder (the “Term B Facility”) and (b) the Incremental Term Loans (the
“Incremental Term Facility”). Additional Facilities may be established pursuant
to Section 2.26.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing reasonably selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed

 

15



--------------------------------------------------------------------------------

to by any Group Member, or ERISA Affiliate or any other entity related to a
Group Member on a controlled group basis.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans and the ABL Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
promptly amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s results of operations and/or financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Term Loan Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

16



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Immaterial Subsidiary”: each of TTM Escrow Corp. and Wirekraft Industries, LLC;
provided that if, at any time, any such Subsidiary shall have revenues, assets
or operations, such Subsidiary shall cease to be an Immaterial Subsidiary.

“Incremental Acquisition Term Facility”: an Incremental Term Facility designated
as an “Incremental Acquisition Term Facility” by the Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Term Loan Activation Notice, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition or other acquisition or Investment permitted
hereunder (including the refinancing of Indebtedness in connection therewith (to
the extent required in connection with such Permitted Acquisition, acquisition
or Investment) and the payment of related fees and expenses).

“Incremental Term Facility”: as defined in the definition of “Facility”.

“Incremental Term Lenders”: (a) on any Incremental Term Loan Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Incremental Term Loan Activation Notice and (b) thereafter, each Lender that is
a holder of an Incremental Term Loan.

“Incremental Term Loan Activation Date”: any Business Day on which any Lender
shall execute and deliver to the Administrative Agent an Incremental Term Loan
Activation Notice pursuant to Section 2.24(a).

“Incremental Term Loan Activation Notice”: a notice substantially in the form of
Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent; provided that if such Incremental Term Loan Activation
Notice is (i) in respect of an Incremental Term Facility to be designated as an
“Incremental Acquisition Term Facility” or (ii) is to effect amendments to this
Agreement or the other Loan Documents as contemplated by Section 2.24(d), the
Administrative Agent shall, in each case, have executed such Incremental Term
Loan Activation Notice.

 

17



--------------------------------------------------------------------------------

“Incremental Term Loan Closing Date”: any Business Day designated as such in an
Incremental Term Loan Activation Notice.

“Incremental Term Loan Maturity Date”: with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall not be earlier than the final maturity of the Term B Loans.

“Incremental Term Loans”: any term loans made pursuant to Section 2.24(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
not overdue more than 90 days, (ii) deferred compensation payable to directors,
officers or employees of any Group Member and (iii) any purchase price
adjustment or earnout obligation until such adjustment or obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (but
only to the extent of the lesser of (i) the amount of such Indebtedness and
(ii) the fair market value of such property), and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements;
provided that upon the occurrence of the Satisfaction and Discharge and at all
times thereafter, any obligations of such Person with respect to the 2019 Senior
Secured Notes shall be deemed not to constitute Indebtedness. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, all registrations and applications therefor,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

18



--------------------------------------------------------------------------------

“Intercreditor Agreement”: the ABL/Term Loan Intercreditor Agreement, dated as
of the Closing Date, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the ABL Administrative Agent, substantially in the form
of Exhibit K.

“Interest Payment Date”: (a) as to any ABR Loan, the first day of each January,
April, July and October to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan,
the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the date final payment is due on the relevant Term
Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in Dollars that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period for which that Screen Rate is
available for Dollars that is longer than the Impacted Interest Period, in each
case, as of the Specified Time on the Quotation Day for such Interest Period.

“Investments”: as defined in Section 7.7.

“IRS”: the United States Internal Revenue Service.

“Junior Indebtedness”: (a) the Convertible Notes, (b) any Subordinated
Indebtedness, (c) any Indebtedness (other than ABL Loans and any Permitted
Refinancing Indebtedness in respect thereof) of any Group Member that is secured
by a Lien on the Collateral that is junior to the Lien on the Collateral
securing the Obligations and (d) any Material Unsecured Indebtedness of any
Group Member.

 

19



--------------------------------------------------------------------------------

“Latest Maturity Date”: at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time, including in
respect of any Incremental Term Facility.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

“Loan Modification Agreement”: a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.26.

“Loan Modification Offer”: as defined in Section 2.26(a).

“Loan Parties”: the Borrower and the Subsidiary Guarantors.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans outstanding
under such Facility.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Group Members in excess of $35,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of $35,000,000.

“Material Indebtedness”: Indebtedness (other than the Loans) or Swap Obligations
of any one or more of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount of $50,000,000 or more; provided that any
Indebtedness outstanding under the ABL Credit Agreement and any Indebtedness
outstanding under the Asia Facility shall, in each case, be deemed to be
Material Indebtedness. For purposes of determining Material Indebtedness, the
“principal amount” of any Swap Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower
and/or any applicable Restricted Subsidiary would be required to pay if the
applicable Swap Agreement were terminated at such time.

 

20



--------------------------------------------------------------------------------

“Material Unsecured Indebtedness”: any Indebtedness in an aggregate principal
amount of $25,000,000 or more that is not secured by a Lien on any property of
any Group Member.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: May 31, 2021.

“Maximum Incremental Amount”: an amount represented by Incremental Term Loans to
be established pursuant to Section 2.24 that would not, immediately after giving
effect to the establishment thereof (excluding from Unrestricted Cash in making
such pro forma calculation the Net Cash Proceeds of such Incremental Term
Loans), cause the Consolidated Secured Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of incurrence
of such Indebtedness, to exceed 2.25 to 1.00.

“Minimum Extension Condition”: as defined in Section 2.26(a).

“Mortgaged Properties”: the real properties listed on Schedule 1.1B and any real
property that becomes subject to a Mortgage pursuant to this Agreement, in each
case as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust and/or deeds to secure debt
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties (with such changes thereto as shall
be advisable under the law of the jurisdiction in which such mortgage, deed of
trust or deed to secure debt is to be recorded), including any Mortgages
executed and delivered pursuant to Sections 5.1(k), 6.10(b) and 6.13.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Group Member or any ERISA Affiliate (i) makes or is obligated
to make contributions, (ii) during the preceding five plan years, has made or
been obligated to make contributions or (iii) has any actual or contingent
liability.

“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Group Member or any ERISA Affiliate) at least two of whom are not
under common control, as such a Plan is described in Section 4064 of ERISA.

“Net Cash Proceeds”: (a) in connection with any Disposition or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees,

 

21



--------------------------------------------------------------------------------

investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to the Borrower or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to the Borrower
or any of its Subsidiaries) and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

 

22



--------------------------------------------------------------------------------

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.

“Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) that is subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA (i) which is or was sponsored,
maintained or contributed to by, or required to be contributed to by, any Group
Member or any ERISA Affiliate or (ii) with respect to which any Group Member or
any ERISA Affiliate has any actual or contingent liability.

“Permitted Acquisition”: the purchase or other acquisition by the Borrower or
any Restricted Subsidiary of all or a majority of the Capital Stock of, or all
or substantially all of the property of, any Person, or of any business or
division of any Person; provided that with respect to each purchase or other
acquisition (i) after giving effect thereto, the Borrower and its Restricted
Subsidiaries are in compliance with Section 7.15, (ii)(A) immediately before and
immediately after giving effect on a pro forma basis to any such purchase or
other acquisition, no Default or Event of Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition (and any related Dispositions and retirement of Indebtedness), on a
Pro Forma Basis, the Consolidated Leverage Ratio for the Applicable Reference
Period would not exceed 3.25 to 1.00, (iii) any such newly created or acquired
Subsidiary shall, to the extent required by Section 6.10, comply with the
requirements of Section 6.10 and (iv) the aggregate consideration (whether cash
or equity (including Disqualified Capital Stock of any Subsidiaries not
organized under the laws of any jurisdiction within the United States, but
excluding any other equity of such Subsidiaries), as valued in good faith by the
Board of Directors of the Borrower) given by the Group Members for all
acquisitions consummated after the Closing Date of Persons that do not, upon
acquisition thereof, become Subsidiary Guarantors, or property that is not, upon
acquisition thereof, owned by Loan Parties, shall not exceed $250,000,000 over
the term of this Agreement.

“Permitted Additional Junior Lien Indebtedness”: Indebtedness of any Loan Party
(other than ABL Loans and any Permitted Refinancing Indebtedness in respect
thereof) (a) that is (and Guarantees by any Loan Party that are) secured by a
Lien on the Collateral that is junior to the Lien on the Collateral securing the
Obligations on terms reasonably satisfactory to the Administrative Agent and
that is not secured by any other property or assets of the Borrower or any of
its Restricted Subsidiaries, (b) that does not mature earlier than the date that
is 91 days after the Latest Maturity Date then in effect at the time of
incurrence thereof and has a weighted average life to maturity no shorter than
the Facility of Term Loans with the Latest Maturity Date in effect at the time
of incurrence of such Indebtedness, (c) that does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control, fundamental change, customary asset sale or event of loss
mandatory offers to purchase and customary acceleration rights after an event of
default and, for the avoidance of doubt, rights to convert or exchange into
Capital Stock of the Borrower in the case of convertible or exchangeable
Indebtedness) prior to the date that is 91 days after the Latest Maturity Date
then in effect at the time of incurrence thereof, (d) that contains covenants,
events of default, guarantees and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions (it being understood
and agreed that such Indebtedness shall include financial maintenance covenants
only to the extent any such financial maintenance covenant is (i) applicable
only to periods after the Latest Maturity Date then in effect at the time of
incurrence thereof or (ii) included in or added to the Loan Documents for the
benefit of the Lenders) and, when taken as a whole (other than interest rates,
rate floors, fees and optional prepayment or redemption terms), are not more
favorable to the lenders or investors providing such Permitted Additional Junior
Lien Indebtedness, as the case may be, than those set forth in the Loan
Documents are with respect to the Lenders (other than covenants or other
provisions applicable only to periods after the Latest Maturity Date then in
effect at the time of incurrence thereof); provided that a

 

23



--------------------------------------------------------------------------------

certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive, and (e) that is not guaranteed by any Person other than by the
Borrower and/or Restricted Subsidiaries that are Loan Parties.

“Permitted Amendment”: an amendment to this Agreement and/or the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.26, providing for an extension of the scheduled maturity date and/or
amortization applicable to the Loans of the Accepting Lenders of a relevant
Facility and, in connection therewith, which may also provide for (a)(i) a
change in the Applicable Margin with respect to the Loans of the Accepting
Lenders subject to such Permitted Amendment and/or (ii) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting Lenders
in respect of such Loans, (b) changes to any prepayment premiums with respect to
the applicable Loans of a relevant Facility, (c) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new Facility of
Loans and/or commitments resulting therefrom and (d) additional amendments to
the terms of this Agreement and/or the other Loan Documents applicable to the
applicable Loans of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement and/or the other Loan
Documents, as applicable, prior to giving effect to such Permitted Amendments
and that are reasonably acceptable to the Administrative Agent.

“Permitted Liens”: Liens permitted pursuant to Section 7.3.

“Permitted Refinancing Indebtedness”: with respect to any Indebtedness of any
Person (the “Original Indebtedness”), any modification, refinancing, refunding,
replacement, renewal or extension of such Indebtedness, in whole or in part;
provided, that (i) no Person that is not an obligor with respect to the Original
Indebtedness shall be an obligor with respect to such Permitted Refinancing
Indebtedness, (ii) the final maturity and weighted average life to maturity of
such Indebtedness shall not be shortened as a result of such modification,
refinancing, refunding, replacement, renewal or extension, (iii) in the case of
any modification, refinancing, refunding, replacement, renewal or extension of
Indebtedness incurred pursuant Section 7.2(b), the other material terms and
conditions of such Indebtedness after giving effect to such modification,
refinancing, refunding, replacement, renewal or extension, taken as a whole
(other than interest rates, rate floors, fees and optional prepayment or
redemption terms), shall not be materially more restrictive as determined by the
Borrower in good faith, (iv) (x) in the case of any Original Indebtedness
consisting of a revolving credit facility, the committed amount (in the case of
a revolving credit facility) or principal of such Permitted Refinancing
Indebtedness does not exceed the committed amount in respect of the Original
Indebtedness and (y) otherwise, the principal amount (or accreted value or
committed amount, if applicable) thereof does not exceed the principal amount
(or accreted value or committed amount, if applicable) of the Original
Indebtedness, except in each case by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
modification, refinancing, refunding, replacement, renewal or extension, (v) for
the avoidance of doubt, the Original Indebtedness is paid down (or commitments
in respect thereof are reduced) on a dollar-for-dollar basis by such Permitted
Refinancing Indebtedness (other than by the Additional Permitted Amount),
(vi) if the Original Indebtedness shall have been subordinated to the
Obligations, such Permitted Refinancing Indebtedness shall also be subordinated
to the Obligations on terms not less favorable in any material respect to the
Lenders and (vii) such Permitted Refinancing

 

24



--------------------------------------------------------------------------------

Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent. Notwithstanding anything
to the contrary set forth in clauses (i) or (vi) of the immediately preceding
proviso, any Indebtedness that modifies, refinances, replaces, renews or extends
the Convertible Notes may be guaranteed by any or all of the Loan Parties and
may still constitute Permitted Refinancing Indebtedness.

“Permitted Unsecured Indebtedness”: Indebtedness of any Loan Party (a) that is
not (and any Guarantees thereof by any Loan Party are not) secured by any
collateral (including the Collateral), (b) that does not mature earlier than the
date that is 91 days after the Latest Maturity Date then in effect at the time
of incurrence thereof and has a weighted average life to maturity no shorter
than the Facility of Term Loans with the Latest Maturity Date in effect at the
time of incurrence of such Indebtedness, (c) that does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control, fundamental change, customary asset sale or event of loss
mandatory offers to purchase and customary acceleration rights after an event of
default and, for the avoidance of doubt, rights to convert or exchange into
Capital Stock of the Borrower in the case of convertible or exchangeable
Indebtedness) prior to the date that is 91 days after the Latest Maturity Date
then in effect at the time of incurrence thereof, (d) that contains covenants,
events of default, guarantees and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions (it being understood
and agreed that such Indebtedness shall not include any financial maintenance
covenants and that applicable negative covenants shall be incurrence-based to
the extent customary for similar Indebtedness) and, when taken as a whole (other
than interest rates, rate floors, fees and optional prepayment or redemption
terms), are not more favorable to the lenders or investors providing such
Permitted Unsecured Indebtedness, as the case may be, than those set forth in
the Loan Documents are with respect to the Lenders (other than covenants or
other provisions applicable only to periods after the Latest Maturity Date then
in effect at the time of incurrence thereof); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness or the modification,
refinancing, refunding, renewal or extension thereof (or such shorter period of
time as may reasonably be agreed by the Administrative Agent), together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be
conclusive, and (e) that is not guaranteed by any Person other than on an
unsecured basis by the Borrower and/or Restricted Subsidiaries that are Loan
Parties.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime

 

25



--------------------------------------------------------------------------------

Rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A. in connection with extensions of credit to debtors).

“Pro Forma Basis”: with respect to the calculation of any test or covenant
hereunder, such test or covenant being calculated after giving effect to (a) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (b) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, (c) any
Material Acquisition, (d) any Material Disposition, and (e) any assumption,
incurrence, repayment or other Disposition of Indebtedness (all of the
foregoing, “Applicable Transactions”) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
designated, acquired or sold (to the extent available) and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, which
shall be reformulated as if all Applicable Transactions during the Applicable
Reference Period, or subsequent to the Applicable Reference Period and on or
prior to the date of such calculation, had been consummated at the beginning of
such period (and shall include, with respect to any Material Acquisition or
Material Disposition, any adjustments calculated in accordance with (and subject
to the requirements and limitations of) clause (i) of the definition of
“Consolidated EBITDA”).

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Public-Sider”: a Lender whose representatives may trade in securities of the
Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Purchasing Borrower Party”: any of the Borrower or any Restricted Subsidiary.

“Qualified Capital Stock”: Capital Stock of the Borrower other than Disqualified
Capital Stock.

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member (other than assets that constitute ABL Priority Collateral)
that yields gross cash proceeds to any Group Member in excess of $15,000,000.

“Reference Bank Rate”: the arithmetic mean of the rates (rounded upward to four
decimal places) supplied to the Administrative Agent at its request by the
Reference Banks as of the Specified Time on the Quotation Day for Loans in
Dollars and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in Dollars and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period;
provided that in no event shall the Reference Bank Rate be less than 1.0%.

 

26



--------------------------------------------------------------------------------

“Reference Banks”: such banks as may be appointed by the Administrative Agent in
consultation with the Borrower and with the consent of such bank.

“Reference Period”: each period of four consecutive fiscal quarters of the
Borrower.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or if
the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 12 months after such Reinvestment Event to
reinvest such Reinvestment Deferred Amount, the date occurring 18 months after
such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Borrower’s business with all or any portion of the relevant
Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replaced Term Loans”: as defined in Section 10.1.

“Replacement Term Loans”: as defined in Section 10.1

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof (no matter how such notice requirement may be
changed in the future).

“Repricing Transaction”: (a) any prepayment of Term B Loans with the proceeds of
a substantially concurrent incurrence of Indebtedness by any Group Member in
respect of which the all-in yield is, on the date of such prepayment, lower than
the all-in yield on such Term B Loans (with the all-in yield calculated by the
Administrative Agent in accordance with standard market practice, taking into
account, in each case, any interest rate floors, the Applicable Margin hereunder
and the interest rate spreads under such Indebtedness, and any original issue
discount and upfront fees applicable to or payable

 

27



--------------------------------------------------------------------------------

in respect of such Term Loans and such Indebtedness with the original issue
discount and upfront fees being equated to interest rate assuming a four-year
life to maturity of such Indebtedness (but excluding arrangement, structuring,
underwriting, commitment, amendment or other fees regardless of whether paid in
whole or in part to any or all lenders of such Indebtedness and any other fees
that are not paid generally to all lenders of such Indebtedness)) and (b) any
amendment, amendment and restatement or other modification to this Agreement
that reduces the all-in yield (calculated as set forth in clause (a) above) of
the Term B Loans.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Term B Commitments then in effect and (b) thereafter, the
aggregate unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Debt Payment”: as defined in Section 7.8(a).

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Excess Cash Flow”: with respect to any Excess Cash Flow Period, the
Retained Percentage for such Excess Cash Flow Period multiplied by Excess Cash
Flow for such Excess Cash Flow Period.

“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“Sanctioned Country”: at any time, a country or territory which is itself, or
whose government is, the subject or target of any Sanctions (at the time of this
Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Satisfaction and Discharge”: as defined in Section 5.1(c).

 

28



--------------------------------------------------------------------------------

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of such Person will
be greater than the amount that will be required to pay the probable liabilities
on its debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
will be able to pay its debts and liabilities, subordinated, continent or
otherwise, as such debts and liabilities become absolute and matured and
(d) such Person will not have an unreasonably small capital with which to
conduct the business in which it is engaged as such business is conducted as of
such date of determination and proposed to be conducted following such date.

“Specified Acquisition Agreement Representations”: (a) as used in
Section 5.1(o), the representations made by or on behalf of the Target in the
Acquisition Agreement that are material to the interest of the Lenders, but only
to the extent that accuracy of any such representation is a condition to the
obligations of the Borrower (or Vector Acquisition Corp.) to close under the
Acquisition Agreement or the Borrower (or Vector Acquisition Corp.) has the
right (without regard to any notice requirement but giving effect to any
applicable cure provisions) to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement and (b) otherwise, with respect to any acquisition contemplated by the
Borrower or any Restricted Subsidiary, the representations made by or on behalf
of the proposed target of such acquisition in the documentation governing such
acquisition (the “Subject Acquisition Agreement”) that are material to the
interests of the Lenders, but only to the extent that accuracy of any such
representation is a condition to the obligations of the Borrower (or any
affiliate thereof) to close under the Subject Acquisition Agreement or the
Borrower (or an affiliate thereof) has the right (without regard to any notice
requirement but giving effect to any applicable cure provisions) to terminate
its obligations under the Subject Acquisition Agreement as a result of a breach
of such representations in the Subject Acquisition Agreement.

“Specified Representations”: the representations and warranties of the Borrower
and the Subsidiary Guarantors set forth in Sections 4.3(a) and (c), 4.4(a), 4.5
(solely with respect to organizational or governing documents and agreements
governing Material Indebtedness), 4.11, 4.14, 4.16, 4.19, 4.20 and 4.24.

“Specified Time”: 11:00 A.M., London time.

“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
expressly subordinated in right of payment to the Obligations; provided that,
for the avoidance of doubt, Indebtedness under the ABL Credit Agreement shall
not be considered Subordinated Indebtedness.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other

 

29



--------------------------------------------------------------------------------

than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: (i) each Restricted Subsidiary of the Borrower that is a
Domestic Subsidiary (other than any Immaterial Subsidiary, any CFC Holding
Company or any Subsidiary of a Foreign Subsidiary or a CFC Holding Company) and
(ii) each other Restricted Subsidiary that is an obligor under or guarantor in
respect of the ABL Loans or any Permitted Refinancing in respect thereof.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap Agreement.

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

“Target”: Viasystems Group, Inc., a Delaware corporation.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term B Loan to the Borrower in a principal amount equal to the amount set
forth under the heading “Term B Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term B Commitments is
$950,000,000.

“Term B Facility”: as defined in the definition of “Facility”.

“Term B Lender”: each Lender that has a Term B Commitment or that holds a Term B
Loan.

“Term B Loan”: as defined in Section 2.1.

“Term B Percentage”: as to any Term B Lender at any time, the percentage which
such Lender’s Term B Commitment then constitutes of the aggregate Term B
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term B Loans then outstanding
constitutes of the aggregate principal amount of the Term B Loans then
outstanding).

 

30



--------------------------------------------------------------------------------

“Term Lenders”: the collective reference to the Term B Lenders and the
Incremental Term Lenders.

“Term Loan Refinancing Indebtedness”: as defined in Section 7.2(a).

“Term Loans”: the collective reference to the Term B Loans and the Incremental
Term Loans.

“Transactions”: collectively, (a) the Acquisition, (b) the execution, delivery
and performance by the Borrower and the other Loan Parties of this Agreement,
the borrowing of Loans hereunder and the use of proceeds thereof, (c) the
execution, delivery and performance by the Borrower and the other Loan Parties
of the ABL Credit Agreement, the borrowing of ABL Loans thereunder and the use
of proceeds thereof, (d) the Existing Indebtedness Refinancing and (e) the
Satisfaction and Discharge.

“Transferee”: any Assignee or Participant.

“United States”: the United States of America.

“Unrestricted Cash”: unrestricted cash and Cash Equivalents owned by any Group
Member and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the
Security Documents or the ABL Security Documents and Liens of the type referred
to in Section 7.3(u) or Section 7.3(x)).

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 6.11
subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.19(f)(ii)(D).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards

 

31



--------------------------------------------------------------------------------

Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (y) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term B Commitments. Subject to the terms and conditions hereof, each Term B
Lender severally agrees to make a term loan (a “Term B Loan”) to the Borrower on
the Closing Date in an amount equal to the amount of the Term B Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term B Lenders make
the Term B Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term B Lender thereof. Not later than 12:00 Noon, New York City time, on the
Closing Date each Term B Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
B Loan or Term B Loans to be made by such Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term B Lenders in immediately available funds.

2.3 Repayment of Term Loans. (a) The Borrower shall repay the Term B Loans on
the first day of each January, April, July and October, beginning with
October 1, 2015 and ending with the last such day to occur prior to the Maturity
Date, in an aggregate principal amount for each such date equal to the aggregate
principal amount of the Term B Loans outstanding on the Closing Date (as such
amount shall be adjusted pursuant to Section 2.17(b)) multiplied by the
percentage set forth below opposite such date:

 

32



--------------------------------------------------------------------------------

Repayment Date

   Repayment Percentage

October 1, 2015

   0.25%

January 1, 2016

   0.25%

April 1, 2016

   0.25%

July 1, 2016

   0.25%

October 1, 2016

   1.00%

January 1, 2017

   1.00%

April 1, 2017

   1.00%

July 1, 2017

   1.00%

October 1, 2017 and thereafter

   1.25%

(b) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Term Loan Activation Notice pursuant to which such
Incremental Term Loans were made (as such amount shall be adjusted pursuant to
Section 2.17(b)).

(c) To the extent not previously paid (i) all Term B Loans shall be paid on the
Maturity Date and (ii) all Incremental Term Loans shall be paid on the
Incremental Term Loan Maturity Date applicable thereto.

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved].

2.8 Fees, etc. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 [Reserved].

2.10 Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (subject
to Section 2.10(b)), upon irrevocable notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 12:00 Noon, New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.20. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. All optional prepayments of Term Loans
in accordance with this Section 2.10 shall be applied as directed by the
Borrower.

(b) All (i) prepayments of Term B Loans pursuant to Section 2.10(a) or
Section 2.11(a) effected on or prior to the first anniversary of the Closing
Date with the proceeds of a Repricing

 

33



--------------------------------------------------------------------------------

Transaction and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the first anniversary of the
Closing Date constituting Repricing Transactions shall, in each case, be
accompanied by a fee payable to the Term B Lenders in an amount equal to 1.00%
of the aggregate principal amount of the Term B Loans so prepaid, in the case of
a transaction described in clause (i) of this paragraph, or 1.00% of the
aggregate principal amount of Term B Loans affected by such amendment, amendment
and restatement or other modification (including any such Loans assigned in
connection with the replacement of a Term B Lender not consenting thereto), in
the case of a transaction described in clause (ii) of this paragraph. Such fee
shall be paid by the Borrower to the Administrative Agent, for the account of
the Lenders in respect of the Term B Loans, on the date of such prepayment.

2.11 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by any Group Member (excluding any Indebtedness permitted in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence toward the prepayment of
the Term Loans as set forth in Section 2.11(d); provided that prepayments
pursuant to this Section 2.11(a) shall be accompanied by any fees payable with
respect thereto pursuant to Section 2.10(b).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within
five Business Days after such date toward the prepayment of the Term Loans as
set forth in Section 2.11(d); provided, that, notwithstanding the foregoing, on
each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Loans as set forth in Section 2.11(d).

(c) If, for any fiscal year of the Borrower (or portion thereof in the case of
the fiscal year ending December 28, 2015), there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply toward
the prepayment of the Term Loans as set forth in Section 2.11(d) the excess of
(x) the ECF Percentage of such Excess Cash Flow over (y) solely to the extent
not funded with the proceeds of Indebtedness, the aggregate amount of all
optional prepayments of Term Loans made during such fiscal year pursuant to
Section 2.10, plus the aggregate amount of all Loan purchases made during such
fiscal year pursuant to Section 2.25 and Section 10.6(e) (provided that the
aggregate amount of any such purchase shall be the amount of the Borrower’s cash
payment in respect of such purchase). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five Business Days
after the earlier of (i) the date on which the financial statements of the
Borrower referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders and
(ii) the date such financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b). The application of any prepayment pursuant to this
Section 2.11 shall be made first, to ABR Loans and, second, to Eurodollar Loans.
Each prepayment of the Loans under this Section 2.11 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(e) With respect to any prepayment pursuant to this Section 2.11 of Term B Loans
and, unless otherwise specified in the applicable Incremental Term Loan
Activation Notice, other Term Loans, any Term Lender, at its option, may elect
not to accept such prepayment. The Borrower shall notify the Administrative
Agent of any event giving rise to a prepayment under this Section 2.11 at least
three Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment that is

 

34



--------------------------------------------------------------------------------

required to be made under this Section 2.11. Any Lender may decline to accept
all (but not less than all) of its share of any such prepayment (the “Declined
Amount”) by providing written notice to the Administrative Agent no later than
two Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If the Lender does not give a
notice to the Administrative Agent on or prior to such second Business Day
informing the Administrative Agent that it declines to accept the applicable
prepayment, then such Lender will be deemed to have accepted such prepayment.
Such Lender’s Declined Amount may be retained by the Borrower.

(f) Notwithstanding any other provisions of this Section 2.11, to the extent any
or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary, the
Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
passed on to or used for the benefit of the Borrower or any applicable Domestic
Subsidiary or if the Borrower has determined in good faith that repatriation of
any such amount to the Borrower or any applicable Domestic Subsidiary would have
material adverse tax consequences (including a material acceleration of the
point in time when such earnings would otherwise be taxed) with respect to such
amount, the portion of such Net Cash Proceeds or Excess Cash Flow so affected
will not be required to be applied to prepay the Term Loans at the times
provided in this Section 2.11 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation or the passing on to or otherwise using for the benefit of
the Borrower or the applicable Domestic Subsidiary, or the Borrower believes in
good faith that such material adverse tax consequence would result, and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to be payable as a result
thereof) to the prepayment of the Term Loans pursuant to this Section 2.11
(provided that no such prepayment of the Term Loans pursuant to this
Section 2.11 shall be required in the case of any such Net Cash Proceeds or
Excess Cash Flow the repatriation of which the Borrower believes in good faith
would result in material adverse tax consequences, if on or before the date on
which such Net Cash Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to a Reinvestment Notice (or
such Excess Cash Flow would have been so required if it were Net Cash Proceeds),
the Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility

 

35



--------------------------------------------------------------------------------

Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations or (ii) if an Event of
Default specified in clause (i) or (ii) of Section 8(f) with respect to the
Borrower is in existence, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 10 Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Loan or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Term B Facility plus 2%), in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed (including the first day, but excluding the last day;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on such Loan). The Administrative Agent shall as soon

 

36



--------------------------------------------------------------------------------

as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16 Market Disruption; Inability to Determine Interest Rate. (a) If at the time
that the Administrative Agent shall seek to determine the Screen Rate on the
Quotation Day for any Interest Period for a Eurodollar Loan, the Screen Rate
shall not be available for such Interest Period for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the Eurodollar Base Rate
for such Interest Period for such Eurodollar Loan; provided that if any
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurodollar Base Rate for such Eurodollar Loan, the
Administrative Agent shall be deemed to have determined that adequate and
reasonable means do not exist for ascertaining the Eurodollar Base Rate for such
Eurodollar Loan and Section 2.16(b)(i) shall apply.

(b) If prior to the first day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable, for a Loan for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, for a Loan for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give facsimile or e-mail notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent (which
notification shall be made promptly after the Administrative Agent obtains
knowledge of the cessation of the circumstances referenced in clause (i) or
receives notice from the Majority Facility Lenders in respect of the relevant
Facility of the cessation of the circumstances referenced in clause (ii) above),
no further Eurodollar Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

 

37



--------------------------------------------------------------------------------

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Term B Lenders hereunder shall be made pro rata according to the Term B
Percentages of the Term B Lenders.

(b) With respect to any Facility, each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Term Loans of such
Facility shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans of such Facility then held by the Term
Lenders (except as otherwise provided in Section 2.11(e)). The amount of each
principal prepayment of the Term Loans pursuant to Section 2.11 shall be applied
to reduce the Term B Loans and Incremental Term Loans on a pro rata basis based
upon the respective then remaining principal amounts thereof (unless any
Incremental Term Lenders have agreed to less than pro rata prepayments) and
shall be applied within each Facility to the then remaining installments thereof
as directed by the Borrower (or if not so directed, to the then remaining
installments thereof in direct order of maturity). Amounts repaid (including
amounts pursuant to Section 2.11) and prepaid on account of the Term Loans may
not be reborrowed.

(c) [Reserved].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

38



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation, administration, implementation or
application thereof or compliance by any Lender or other Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made or occurring subsequent
to the date hereof:

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

39



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation, administration, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e) Notwithstanding any other provision of this Section 2.18 to the contrary, no
Lender shall be entitled to receive any compensation pursuant to this
Section 2.18 unless it shall be the general policy or practice of such Lender to
seek compensation from other similarly situated borrowers in the U.S. syndicated
loan market with respect to its similarly affected loans under agreements with
such borrowers having provisions similar to this Section 2.18.

2.19 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

 

40



--------------------------------------------------------------------------------

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

41



--------------------------------------------------------------------------------

  (A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

  (B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

  (4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and

 

42



--------------------------------------------------------------------------------

  one or more direct or indirect partners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

  (C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the

 

43



--------------------------------------------------------------------------------

relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.19 shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender sustains or
incurs as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder for nine months.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates with the object of avoiding the consequences of such event; provided,
that such designation or assignment is made on terms that, in the sole judgment
of such Lender, cause such Lender and its lending offices to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this

 

44



--------------------------------------------------------------------------------

Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.21 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.20 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18 or
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective.

2.23 [Reserved].

2.24 Incremental Facilities. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Incremental Term Loans (which may
be effected by increasing the amount of any then existing Facility) by executing
and delivering to the Administrative Agent an Incremental Term Loan Activation
Notice specifying (v) the amount of such Incremental Term Loans, (w) the
applicable Incremental Term Loan Closing Date (which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as shall be agreed by the
Administrative Agent)), (x) the applicable Incremental Term Loan Maturity Date,
(y) the amortization schedule for such Incremental Term Loans and (z) the
Applicable Margin for such Incremental Term Loans; provided, that (i) the
aggregate amount of all Incremental Term Loans established on any date shall not
exceed (x) an amount equal to the Base Incremental Amount on such date and
(y) an additional amount subject to the Maximum Incremental Amount as of such
date, (ii) each Incremental Term Facility shall be in a minimum aggregate
principal amount of $25,000,000, (iii) the Incremental Term Loans in respect of
any Incremental Term Facility and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are
(A) guaranteed on a pari passu basis with all of the other Obligations under
this Agreement and the other Loan Documents and (B) secured by the Collateral
(and no other property) and the Liens on the Collateral securing such
Incremental Term Loans and all other obligations in respect thereof shall be
pari passu with the Liens on the Collateral securing all of the other
Obligations under this Agreement and the other Loan Documents, (iv) the
Incremental Term Loans in respect of any Incremental Term Facility will be
entitled to prepayments on the same basis as the Term B Loans unless the
applicable Incremental Term Loan Activation Notice specifies a lesser treatment,
(v) such Incremental Term Loans shall have a final maturity no earlier than the
Latest Maturity Date (determined immediately prior to incurrence of such
Incremental Term Loans), (vi) the weighted average life to maturity of such
Incremental Term Facility shall be no shorter than that of any existing Term
Loans (except if required in order to make such Incremental Term Loans fungible
with any outstanding Term Loans), (vii) the all-in-yield (whether in the form of
interest rate margins, original issue discount, upfront fees or interest rate
floors) and (subject to clauses (v) and (vi) above) amortization schedule
applicable to such Incremental Term Facility shall be determined by the Borrower
and the Lenders providing such

 

45



--------------------------------------------------------------------------------

Incremental Term Facility, provided that, in the event that the all-in-yield for
any Incremental Term Facility shall be more than 50 basis points higher than the
corresponding all-in-yield for any then existing Term B Loans as determined by
the Administrative Agent in accordance with standard market practices (after
giving effect to interest rate margins, original issue discount, upfront fees or
interest rate floors), then the all-in-yield with respect to the outstanding
Term B Loans shall be increased to the amount necessary so that the difference
between the all-in-yield with respect to the Incremental Term Facility and the
all-in-yield on the outstanding Term B Loans is equal to 50 basis points and
(viii) to the extent that (subject to clauses (iv) through (vii) above) the
terms of any Incremental Term Facility are not consistent with the terms of the
Term B Facility, they shall be reasonably satisfactory to the Administrative
Agent. No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.24(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit I-2, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) [Reserved].

(d) Each Incremental Term Loan Activation Notice may, without the consent of any
Lender (other than the applicable Incremental Term Lenders) effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.24. This Section shall supersede any provision of
Section 10.1 to the contrary.

(e) It shall be a condition precedent to the availability of any Incremental
Term Loans that (i) no Default or Event of Default (or, in the case of any
Incremental Acquisition Term Facility, no Event of Default under clauses (a) or
(f) of Section 8) shall have occurred and be continuing immediately prior to and
immediately after giving effect to the making of such Incremental Term Loans,
(ii) the representations and warranties set forth in each Loan Document (or, in
the case of any Incremental Acquisition Term Facility, the Specified
Representations and the Specified Acquisition Agreement Representations) shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) on and as of the Incremental Term Loan Closing Date immediately
prior to and immediately after giving effect to the making of such Incremental
Term Loans, except to the extent expressly made as of an earlier date, in which
case they shall be so true and correct as of such earlier date and (iii) the
Borrower shall have delivered such legal opinions, board resolutions,
secretary’s certificate, officer’s certificate and other documents as shall be
reasonably requested by the Administrative Agent in connection with any
Incremental Term Facility.

2.25 Loan Purchases. (a) Subject to the terms and conditions set forth or
referred to below, a Purchasing Borrower Party may from time to time, in its
discretion, conduct modified Dutch auctions to make Auction Purchase Offers,
each such Auction Purchase Offer to be managed by an investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”) and to be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.25 and the Auction Procedures, in each case, so long as the
following conditions are satisfied:

 

46



--------------------------------------------------------------------------------

(i) no Default or Event of Default shall have occurred and be continuing at the
time of purchase of any Term Loans or on the date of the delivery of each
Auction Notice;

(ii) the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;

(iii) the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent in its reasonable discretion);

(iv) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Excess Cash Flow, Consolidated Net Income or Consolidated
EBITDA);

(v) no more than one Auction Purchase Offer with respect to any Facility may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Facility) may be made in any one year;

(vi) at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager a certificate of
a Responsible Officer certifying as to compliance with the preceding clause (i);

(vii) no Purchasing Borrower Party may use the proceeds, directly or indirectly,
from ABL Loans to purchase any Term Loans; and

(viii) each Auction Purchase Officer shall be made to all Lenders of the
applicable Facility subject to such Auction Purchase Offer.

(b) A Purchasing Borrower Party must terminate any Auction Purchase Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer. If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans of any Facility made by a Purchasing Borrower Party
pursuant to this Section 2.25, the Purchasing Borrower Party shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Facility up to the settlement date of
such purchase.

 

47



--------------------------------------------------------------------------------

The Administrative Agent and the Lenders hereby consent to the Auction Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25 (provided that no Lender shall have an obligation
to participate in any such Auction Purchase Offer). For the avoidance of doubt,
it is understood and agreed that the provisions of Section 2.17 will not apply
to the purchases of Term Loans pursuant to and in accordance with the provisions
of this Section 2.25. The Auction Manager acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.

2.26 Loan Modification Offers. (a) The Borrower may on one or more occasions
after the Closing Date, by written notice to the Administrative Agent, make one
or more offers (each, a “Loan Modification Offer”) to all (and not fewer than
all) the Lenders of one or more Facilities (each Facility subject to such a Loan
Modification Offer, an “Affected Facility”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Loan Modification Offer and
(ii) the date on which such Loan Modification Offer is requested to become
effective. Permitted Amendments shall become effective only with respect to the
Loans of the Lenders of the Affected Facility that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Facility as to which such Lender’s acceptance has been made.
With respect to all Permitted Amendments consummated by the Borrower pursuant to
this Section 2.26, (i) such Permitted Amendments shall not constitute voluntary
or mandatory payments or prepayments for purposes of Section 2.11 and (ii) any
Loan Modification Offer, unless contemplating a scheduled maturity date already
in effect with respect to any Loans hereunder pursuant to a previously
consummated Permitted Amendment, must be in a minimum amount of $25,000,000 (or
such lesser amount as may be approved by the Administrative Agent in its
reasonable discretion); provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Permitted Amendment that a minimum amount (to be determined and specified in the
relevant Loan Modification Offer in the Borrower’s sole discretion and which may
be waived by the Borrower) of Loans of any or all Affected Facilities be
extended. If the aggregate principal amount of Loans of any Affected Facility in
respect of which Lenders shall have accepted the relevant Loan Modification
Offer shall exceed the maximum aggregate principal amount of Loans of such
Affected Facility offered to be extended by the Borrower pursuant to such Loan
Modification Offer, then the Loans of such Lenders shall be extended ratably up
to such maximum amount based on the relative principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless (i) no Event of Default shall have occurred and be continuing
on the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or if qualified by
materiality, in all respects), in each case on and as of such date, except in
the case of any such representation and warranty expressly made as of an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Borrower shall have delivered,
or agreed to deliver by a date following the effectiveness of such Permitted
Amendment reasonably acceptable to the Administrative Agent, to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to Mortgages or other
Security Documents, in each case to the extent applicable) as shall reasonably
be requested by the

 

48



--------------------------------------------------------------------------------

Administrative Agent in connection therewith and (iv) any applicable Minimum
Extension Condition shall be satisfied (unless waived by the Borrower). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.26, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
Facility of loans hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
prepayments of Loans (i.e., both extended and non-extended) shall continue to be
made on a ratable basis among all Lenders, based on the relative amounts of
their Loans unless a Permitted Amendment provides for lesser treatment of the
Loans of the Accepting Lenders, until the repayment of the non-extended Loans on
the relevant scheduled maturity date in respect thereof. The Administrative
Agent and the Lenders hereby acknowledge that in respect of payments on
non-extended Loans on the scheduled maturity date in respect thereof the pro
rata payment requirements contained elsewhere in this Agreement are not intended
to apply to the transactions effected pursuant to this Section 2.26. This
Section 2.26 shall supersede any provisions in Section 2.17 or Section 10.1 to
the contrary.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
consolidated Restricted Subsidiaries as of and for the 12 months ended March 30,
2015 (including the notes thereto) (the “Pro Forma Financial Statements”),
copies of which have heretofore been furnished to each Lender, have been
prepared giving effect (as if such events had occurred on such date (in the case
of the balance sheet) or at the beginning of such period (in the case of the
statement of income)) to the consummation of the Transactions and the payment of
fees and expenses in connection therewith. The Pro Forma Financial Statements
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly in all material respects and on
a pro forma basis the estimated financial condition and results of operations of
Borrower and its consolidated Restricted Subsidiaries as of and for the 12
months ended at March 30, 2015, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of
such period, as applicable.

(b) The audited consolidated balance sheets of the Borrower and its consolidated
Restricted Subsidiaries as at December 31, 2012, December 30, 2013 and
December 29, 2014, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated Restricted
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower and its consolidated
Restricted Subsidiaries as at March 30, 2015, and the related unaudited
consolidated statement of income, stockholders’ equity and cash flow for the
three-month period ended on such date, present fairly, in all material respects,
the consolidated financial condition of the Borrower and its consolidated
Restricted Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flow for the three-month period then ended
(subject to normal

 

49



--------------------------------------------------------------------------------

year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and are lacking
footnote disclosures.

(c) The audited consolidated balance sheets of the Target and its consolidated
Subsidiaries as at December 31, 2012, December 31, 2013 and December 31, 2014,
and the related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young LLP, present fairly, in all material
respects, the consolidated financial condition of the Target and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of the Target and its
consolidated Subsidiaries as at March 31, 2015, and the related unaudited
consolidated statement of income, stockholders’ equity and cash flow for the
three-month period ended on such date, present fairly, in all material respects,
the consolidated financial condition of the Target and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flow for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and are lacking
footnote disclosures.

(d) As of the Closing Date, no Group Member has any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are required by GAAP to be reflected on a balance sheet or
in the notes thereto and that are not reflected in the most recent financial
statements referred to in clauses (b) and (c) above. Except as reflected in
filings made by the Borrower or the Target with the SEC since December 29, 2014,
during the period from December 29, 2014 to and including the date hereof there
has been no Disposition by any Group Member of any material part of its business
or property.

4.2 No Change. Since December 29, 2014, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or similar organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. (a) Each Loan Party has the
corporate or similar organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary corporate or similar organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in

 

50



--------------------------------------------------------------------------------

the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition and the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) the filings referred to in Section 4.19.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member, except for violations that could not reasonably be expected to
have a Material Adverse Effect, and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
the use thereof and the conduct of each of the Group Members does not infringe
in any material respect upon the rights of any Person. No material claim has
been asserted or is pending by any Person challenging or questioning the use of
any material Intellectual Property or the validity or effectiveness of any
material Intellectual Property, nor does the Borrower know of any valid basis
for any such material claim.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
(i) any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and

 

51



--------------------------------------------------------------------------------

with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member, or (ii) to the extent that the failure to
file or pay, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect); no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
Tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board. No more than 25% of the value of the assets of the Group Members
consist of “margin stock” as so defined. If requested by the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Group Member and each of
their respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, and no ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (c) each Plan or Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS covering such plan’s most recently
completed five-year remedial amendment cycle in accordance with Revenue
Procedure 2007-44, I.R.B. 2007-28, indicating that such Plan or Pension Plan is
so qualified and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code or an application for such a determination is currently pending before the
Internal Revenue Service and, to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of the most recent determination letter
which would cause such Plan or Pension Plan to lose its qualified status; (d) no
liability to the PBGC (other than required premium payments), the IRS, any Plan
or Pension Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by any Group Member or any of their ERISA Affiliates;
(e) each of the Group Members’ ERISA Affiliates has complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
is not in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan; (f) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Group Member or any ERISA Affiliate or to which any Group
Member or any ERISA Affiliate has an obligation to contribute have been accrued
in accordance with ASC Topic 715-60; (g) as of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, no
Group Member nor any of their respective ERISA Affiliates has any potential
liability for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such

 

52



--------------------------------------------------------------------------------

potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA; (h) there
has been no Prohibited Transaction or violation of the fiduciary responsibility
rules with respect to any Plan or Pension Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect; and (i) neither
any Group Member nor any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 4.13 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement. The present value of all accumulated benefit obligations
under each Pension Plan, did not, as of the close of its most recent plan year,
exceed by more than $10,000,000 the fair market value of the assets of such
Pension Plan allocable to such accrued benefits (determined in both cases using
the applicable assumptions under Section 430 of the Code and the Treasury
Regulations promulgated thereunder), and the present value of all accumulated
benefit obligations of all underfunded Pension Plans did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Pension Plans (determined in both cases using the applicable assumptions under
Section 430 of the Code and the Treasury Regulations promulgated thereunder).

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries; Capital Stock. As of the Closing Date, (a) Schedule 4.15 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options and
restricted stock units granted to employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Restricted Subsidiary, except (i) with respect to Capital Stock of Loan
Parties, as created by the Loan Documents or the ABL Loan Documents and
(ii) otherwise, as permitted by this Agreement.

4.16 Use of Proceeds. The proceeds of the Term B Loans shall be used to finance
a portion of the Acquisition and to pay related fees and expenses. The proceeds
of any Incremental Term Loans shall be used for general corporate purposes
(including Permitted Acquisitions and other Investments permitted by this
Agreement).

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under,

 

53



--------------------------------------------------------------------------------

any Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. The statements and information contained in
this Agreement, the other Loan Documents, the Confidential Information
Memorandum and the other documents, certificates and statements furnished by or
on behalf of any Loan Party to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, did not contain as of the date such
statements, information, documents or certificates were so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in any material respect. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects. There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Collateral
described in the Guarantee and Collateral Agreement, when such Pledged
Collateral is delivered to the Administrative Agent (together with a properly
completed and signed undated endorsement), in the case of Collateral consisting
of Deposit Accounts or Securities Accounts, when such Deposit Accounts or
Securities Accounts, as applicable, are subject to an Account Control Agreement
(as

 

54



--------------------------------------------------------------------------------

defined in the Guarantee and Collateral Agreement) and in the case of the other
Collateral described in the Guarantee and Collateral Agreement that can be
perfected by the filing of such financing statement or other filing, when
financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to the Lien of any other Person (except (other than with
respect to Collateral consisting of Capital Stock) Liens permitted by
Section 7.3).

(b) Each of the Mortgages, upon execution and delivery by the parties thereto,
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgages are
filed in the offices specified in the local counsel legal opinions delivered in
connection with such Mortgages, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to the Lien of any other Person (except Liens
permitted by Section 7.3). Schedule 1.1B lists, as of the Closing Date, each
parcel of owned real property located in the United States and held by the
Borrower or any Subsidiary Guarantor upon which a Mortgage will be granted to
the Administrative Agent.

4.20 Solvency. As of the Closing Date and after giving effect to the
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

4.21 Senior Indebtedness. The Obligations, and the obligations of each
Subsidiary Guarantor under the Guarantee and Collateral Agreement, constitute
“senior debt” or “senior indebtedness” (or any comparable term) under all
Indebtedness that is subordinated or required to be subordinated in right of
payment to the Obligations (if applicable).

4.22 Regulation H. Other than as set forth in any flood hazard determination
obtained by, or delivered to, the Administrative Agent, no Mortgage encumbers
improved real property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

4.23 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect thereto.

4.24 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure material
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees, and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

55



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person party thereto.

(b) Acquisition. Substantially concurrently with the occurrence of the Closing
Date and the making by each Lender of its initial extension of credit hereunder,
the Acquisition shall have been consummated pursuant to the Acquisition
Documentation, and no provision thereof shall have been amended or waived, and
no consent or direction shall have been given thereunder, in any manner
materially adverse to the interests of the Arrangers or the Lenders without the
prior written consent of the Arrangers (such consent not to be unreasonably
withheld or delayed).

(c) Other Indebtedness.

(i) The Administrative Agent shall have received evidence reasonably
satisfactory to it that on or prior to the Closing Date (x) the ABL Credit
Agreement is in full force and effect, (y) the Borrower received at least
$150,000,000 in commitments from the lenders under the ABL Credit Agreement and
(z) the commitments referred to in clause (y) of this paragraph are effective.

(ii) Prior to or substantially concurrently with the initial extensions of
credit under this Agreement on the Closing Date, (A) all existing material
Indebtedness for borrowed money (other than the Convertible Notes, the Asia
Facility and the 2019 Senior Secured Notes) of the Borrower, the Target and
their respective Subsidiaries shall have been repaid in full (such repayment,
the “Existing Indebtedness Refinancing”), (B) (x) an irrevocable notice of full
redemption shall have been sent to the holders of the 2019 Senior Secured Notes
in accordance with Section 3.07(e) of the 2019 Senior Secured Notes Indenture
providing for redemption in full of the 2019 Senior Secured Notes no later than
June 30, 2015 and (y) the amount sufficient to pay and discharge in full the
obligations of the Loan Parties under the 2019 Senior Secured Notes on the
redemption date set forth in such notice of full redemption shall have been
irrevocably deposited with the 2019 Senior Secured Notes Trustee (the actions
described in this clause (B), the “Satisfaction and Discharge”) and (C) all
Liens granted in connection with the foregoing shall have been terminated such
that on the Closing Date, after giving effect to Transactions, none of the
Borrower or any of its Restricted Subsidiaries shall have any material
Indebtedness for borrowed money other than (i) any Indebtedness outstanding
under the ABL Credit Agreement, (ii) Indebtedness outstanding under this
Agreement, (iii) the Convertible Notes and (iv) Indebtedness outstanding under
the Asia Facility.

(d) Pro Forma Financial Statements; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and its

 

56



--------------------------------------------------------------------------------

Subsidiaries and the Target and its Subsidiaries for the 2012, 2013 and 2014
fiscal years, (iii) unaudited consolidated balance sheets and related statements
of income and stockholders’ equity of each of the Borrower and its Subsidiaries
and the Target and its Subsidiaries for the fiscal quarter ended March 30, 2015
(in the case of the Borrower and its Subsidiaries) and March 31, 2015 (in the
case of the Target and its Subsidiaries) and (iv) statements of cash flows of
each of the Borrower and its Subsidiaries and the Target and its Subsidiaries
for the three-month period ended on March 30, 2015 (in the case of the Borrower
and its Subsidiaries) and March 31, 2015 (in the case of the Target and its
Subsidiaries).

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Fees. All costs, fees and expenses required to be paid by the Borrower to
the Administrative Agent, the Arrangers, the Documentation Agent and the Lenders
in connection with this Agreement (including the reasonable and documented fees
and expenses of legal counsel to the Administrative Agent) and all costs, fees
and expenses required to be paid by the Borrower pursuant to the letter
agreement, dated as of October 31, 2014, among the Borrower, J.P. Morgan
Securities LLC and Barclays Capital Inc. (including the reasonable and
documented fees and expenses of legal counsel to the J.P. Morgan Securities LLC
and Barclays Capital Inc.) shall have been paid or shall have been authorized to
be deducted from the proceeds of the initial extensions of credit under this
Agreement to the extent due and invoiced to the Borrower.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(h) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Greenberg Traurig, LLP, counsel to the Borrower and its
Restricted Subsidiaries and certain other local counsel to the Borrower and its
Restricted Subsidiaries, each in form and substance reasonably acceptable to the
Administrative Agent.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated endorsement for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
(without undue burden or expense) to deliver to the Administrative Agent the
certificates and undated stock powers required by clause (i) above and the
promissory notes and related transfer forms required by clause (ii) above, such
certificates, stock powers, promissory notes and/or transfer forms are not
delivered as of the Closing Date, delivery of such items (other than any
certificates representing the shares of Capital Stock of Domestic Subsidiaries)
shall not be a condition to the agreement of each Lender to make the initial
extension of credit requested to be made by it (but shall be required to be
satisfied

 

57



--------------------------------------------------------------------------------

within 90 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion)).

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts (without undue burden
and expense) to satisfy the requirement set forth in this Section 5.1(j), such
requirement is not satisfied as of the Closing Date, the satisfaction of such
requirement (other than with respect to the filing of any Uniform Commercial
Code financing statement) shall not be a condition to the agreement of each
Lender to make the initial extension of credit requested to be made by it (but
shall be required to be satisfied within 90 days of the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion)).

(k) Mortgages, etc. (i) The Borrower or the applicable Subsidiary Guarantor
shall, with respect to each Mortgaged Property, deliver to the Administrative
Agent, as mortgagee or beneficiary, as applicable, for the ratable benefit of
itself and the Secured Parties, fully executed counterparts of Mortgages, duly
executed and acknowledged by the Borrower or such Subsidiary Guarantor, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording of filing thereof and evidence of the
completion (or satisfactory arrangements for the completion) of all recordings
and filings of such Mortgage (and payment of any taxes or fees in connection
therewith), together with any necessary fixture filings, as may be necessary to
create a valid, perfected Lien, with the priority required by the Intercreditor
Agreement, subject to Permitted Liens, against the Mortgaged Properties
purported to be covered thereby

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, or in lieu thereof, or existing surveys, together
with any affidavits required by the Title Insurance Company as shall be
sufficient to enable the Title Insurance Company to remove any standard survey
exceptions from the Mortgaged Policies and issue customary survey-dependent
endorsements to the applicable Mortgage Policy.

(iii) The Administrative Agent shall have received mortgagee’s title insurance
policies in favor of the Administrative Agent, and its successors and/or
assigns, in the form necessary, with respect to the property purported to be
covered by the applicable Mortgages, to insure that the interests created by the
Mortgages constitute valid Liens thereon, with the priority required by the
Intercreditor Agreement, free and clear of all Liens, defects and encumbrances,
other than Permitted Liens, and such policies shall also include, to the extent
available, all such endorsements as shall be

 

58



--------------------------------------------------------------------------------

reasonably required in transactions of similar size and purpose and shall be
accompanied by evidence of the payment in full by the Borrower or the applicable
Subsidiary Guarantor of all premiums thereon (or that satisfactory arrangements
for such payment have been made). The Administrative Agent shall also have
received evidence satisfactory to it that all charges for mortgage recording
taxes and all related expenses, if any, have been paid.

(iv) The Administrative Agent shall have received (A) with respect to any
Mortgaged Property that contains one or more buildings, a “life-of-loan standard
flood hazard determination”, (B) if any of the buildings on such Mortgaged
Property is located in a special flood area, a policy of flood insurance that
(1) covers each such parcel and the building(s) located thereon, (2) is written
in an amount that is reasonably satisfactory to the Administrative Agent and
otherwise in compliance with the coverage required with respect to the
particular type of property under the National Flood Insurance Act of 1968, and
(3) has a term ending not later than the maturity of the Indebtedness secured by
such Mortgage and (C) if such Mortgaged Property is located in a special flood
hazard area, confirmation that the Borrower has received the notice required
pursuant to Regulation H of the Board.

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

(vi) The Administrative Agent shall have received, with respect to each of the
Mortgaged Properties owned on the Closing Date, such local counsel opinions and
opinions of counsel in the jurisdiction of organization of the owner of the
applicable Mortgaged Properties.

Notwithstanding anything to the contrary contained in this Section 5.1(k), if
the Loan Parties have used commercially reasonable efforts (without undue burden
and expense) to satisfy the requirements set forth in this Section 5.1(k) and
such requirements are not satisfied as of the Closing Date, the satisfaction of
such requirements shall not be a condition to the agreement of each Lender to
make the initial extension of credit requested to be made by it (but shall be
required to be satisfied within 90 days of the Closing Date (or such later date
as the Administrative Agent may agree in its reasonable discretion)).

(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Responsible Officer in the form of Exhibit L.

(m) Deposit Account Control Agreements. The Administrative Agent shall have
received any Deposit Account Control Agreement required to be delivered pursuant
to the Guarantee and Collateral Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 5.1(m), if the Loan Parties have used
commercially reasonable efforts (without undue burden and expense) to satisfy
the requirements set forth in this Section 5.1(m) and such requirements are not
satisfied by the Closing Date, the satisfaction of such requirements shall not
be a condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied within
90 days of the Closing Date (or such later date as the Administrative Agent (or,
so long as the ABL Obligations Payment Date has not occurred, the ABL
Representative) may agree in its reasonable discretion)).

 

59



--------------------------------------------------------------------------------

(n) Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date, except to the extent expressly made
as of an earlier date, in which case such Specified Representations shall have
been so true and correct in all material respects (or in all respects if
qualified by materiality) on and as of such earlier date.

(o) Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct in all respects
as of the Closing Date, except to the extent expressly made as of an earlier
date, in which case such Specified Acquisition Agreement Representations shall
have been true and correct in all respects as of such earlier date.

(p) Local Law Pledge Documents. The Administrative Agent shall have received,
solely with respect to the Capital Stock of any material Foreign Subsidiary that
is a Wholly Owned Subsidiary of any Loan Party that constitutes Collateral,
(i) all local law pledge, charge or similar agreements in respect of such
Capital Stock in favor of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent shall reasonably request, in each
case duly executed and delivered by the relevant Loan Party and the
Administrative Agent, (ii) all other documentation and instruments the
Administrative Agent deems necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Capital Stock under the relevant local law
and (iii) local law opinions relating to such local law pledge, charge or
similar agreement, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. Notwithstanding
anything to the contrary contained in this Section 5.1(p), if the Loan Parties
have used commercially reasonable efforts (without undue burden and expense) to
satisfy the requirements set forth in this Section 5.1(p) and such requirements
are not satisfied by the Closing Date, the satisfaction of such requirements
shall not be a condition to the agreement of each Lender to make the initial
extension of credit requested to be made by it (but shall be required to be
satisfied within 90 days of the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion)).

(q) PATRIOT Act. The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
about any Loan Party reasonably requested by the Administrative Agent in writing
at least 10 Business Days prior to the Closing Date and that the Administrative
Agent reasonably determines is required by United States bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(r) Target Material Adverse Effect. (i) Except as set forth in the Company
Disclosure Schedule (as defined in the Acquisition Agreement as of the
Acquisition Signing Date) or as set forth in the Company SEC Reports (as defined
in the Acquisition Agreement as of the Acquisition Signing Date) filed from and
after January 1, 2014 and prior to the date of the Acquisition Agreement
(excluding all disclosures in any “Risk Factors” section and any disclosures
included in any such Company SEC Reports that are forward looking in nature),
but only to the extent such disclosure is reasonably apparent from a reading of
such Company SEC Reports that such disclosure relates to Section 4.10(b) of the
Acquisition Agreement, since December 31, 2013, through the date of the
Acquisition Agreement, there has not been an event, occurrence, condition,
change, development, state of facts or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(ii) Since the date of the Acquisition Agreement, there shall not have been any
event, occurrence, condition, change, development, state of facts or
circumstance that has had, or would reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (other than its
initial extension of credit on the Closing Date) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent expressly made as of an earlier date, in which case such
representations and warranties shall have been so true and correct as of such
earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by the Borrower hereunder (other than the initial extensions of
credit on the Closing Date) shall constitute a representation and warranty by
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and, in the case of Sections 6.3 through 6.8, 6.10
and 6.13, shall cause each of its Restricted Subsidiaries to and, in the case of
Section 6.14, shall cause each of its Domestic Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, on behalf of each
Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG, LLP or other independent certified public accountants of
nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for

 

61



--------------------------------------------------------------------------------

such quarter and/or the portion of the fiscal year through the end of such
quarter, as required by applicable SEC rules, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year (or, in the case of the balance sheet, as of the end of the
previous fiscal year), certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes); and

(c) if any Unrestricted Subsidiary exists, concurrently with each delivery of
financial statements under clause (a) or (b) above, financial statements (in
substantially the same form as the financial statements delivered pursuant to
clauses (a) and (b) above) prepared on the basis of consolidating the accounts
of the Borrower and its Restricted Subsidiaries and treating any Unrestricted
Subsidiaries as if they were not consolidated with the Borrower, together with
an explanation of reconciliation adjustments in reasonable detail.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Section 6.1(a), (b) or (c) or
Section 6.2(c) or (d) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (i) such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (ii) such documents are filed
of record with the SEC; provided that, upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
of or to maintain or deliver to Lenders paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent, on
behalf of each Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a Compliance Certificate executed by a
Responsible Officer, which Compliance Certificate shall include a statement
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) in
the case of annual financial statements, a calculation of Excess Cash Flow and
(iii) in the case of quarterly or annual financial statements, to the extent not
previously disclosed to the Administrative Agent, (x) a description of any
change in the jurisdiction of organization of any Loan Party, (y) a list of any
material Intellectual Property acquired or created by any Loan Party and (z) a
description of any Person that has become a

 

62



--------------------------------------------------------------------------------

Group Member, a Restricted Subsidiary or an Unrestricted Subsidiary, in each
case since the date of the most recent report delivered pursuant to this clause
(iii) (or, in the case of the first such report so delivered, since the Closing
Date);

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

(d) within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

(e) promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its public debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Pension Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof; and

(g) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including Taxes), except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) the failure
to make such payments, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to

 

63



--------------------------------------------------------------------------------

do so could not reasonably be expected to have a Material Adverse Effect;
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) maintain in
effect and enforce policies and procedures designed to ensure material
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to so maintain such property could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and, accompanied by one
or more officers or designees of the Borrower if requested by the Borrower, with
their independent certified public accountants; provided that excluding any such
visits and inspections during the continuation of an Event of Default (i) only
the Administrative Agent, acting individually or on behalf of the Lenders may
exercise rights under this Section 6.6(b) and (ii) the Administrative Agent
shall not exercise rights under this Section 6.6(b) more often than one time
during any calendar year.

6.7 Notices. Promptly give notice to the Administrative Agent, on behalf of each
Lender, of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) (i) as soon as reasonably possible upon becoming aware of the occurrence of
or forthcoming occurrence of any material ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness, upon the Administrative Agent’s reasonable
request, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower, any of the other Group Members
or any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; (2) all notices received by the

 

64



--------------------------------------------------------------------------------

Borrower, any of the other Group Members or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning a material ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Plan or Pension Plan as the Administrative Agent shall
reasonably request; and

(e) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each
case, except for events or matters that could not reasonably be expected to have
a Material Adverse Effect.

(b) Promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals could not reasonably be
expected to give rise to a Material Adverse Effect.

6.9 [Reserved].

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (w) any property described in
paragraph (b), (c) or (d) below, (x) any property subject to a Lien expressly
permitted by Section 7.3(g), (y) so long as the ABL Obligations Payment Date has
not occurred, any ABL Priority Collateral as to which the ABL Representative
determines, in its reasonable discretion and in consultation with the Borrower,
that the cost of obtaining a security interest therein is excessive in relation
to the value of the security to be afforded thereby and (z) any property (or, so
long as the ABL Obligations Payment Date has not occurred, any property other
than ABL Priority Collateral) as to which the Administrative Agent determines,
in its reasonable discretion and in consultation with the Borrower, that the
cost of obtaining a security interest therein is excessive in relation to the
value of the security to be afforded thereby) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or reasonably
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected security interest in any such property (with the priority
required by the Intercreditor Agreement), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Loan Party (including a Person that owns such real property
and becomes a Loan Party pursuant to this Section 6.10) (other than (i) any such
real property subject to a Lien expressly permitted by Section 7.3(g) and
(ii) any real property as to which the Administrative Agent determines, in its
reasonable discretion and in

 

65



--------------------------------------------------------------------------------

consultation with the Borrower, that the cost of obtaining a security interest
therein is excessive in relation to the value of the security to be afforded
thereby), within sixty (60) days after the acquisition thereof (or such later
date as the Administrative Agent shall agree to in its sole discretion) execute
and deliver to the Administrative Agent the documents and instruments required
under Section 5.1(k) (including any legal opinions as the Administrative Agent
may reasonably request).

(c) With respect to any new Domestic Subsidiary (other than any Immaterial
Subsidiary, any CFC Holding Company or any Subsidiary of a Foreign Subsidiary or
of a CFC Holding Company) created or acquired after the Closing Date by any Loan
Party (which, for the purposes of this paragraph (c), shall include (1) any
existing Subsidiary (other than an Immaterial Subsidiary) that becomes a
Domestic Subsidiary that is not a CFC Holding Company or a Subsidiary of a
Foreign Subsidiary or a CFC Holding Company and (2) any existing Subsidiary that
ceases to be an Immaterial Subsidiary (and that is not a CFC Holding Company)),
within thirty (30) days after the creation or acquisition of such new Domestic
Subsidiary (or such later date as the Administrative Agent shall agree to in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated endorsements, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or reasonably advisable to grant
to the Administrative Agent for the benefit of the Secured Parties a perfected
security interest with the priority required by the Intercreditor Agreement in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d) With respect to any new CFC Holding Company or Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (d) shall include any existing Subsidiary that becomes a CFC
Holding Company or a Foreign Subsidiary), within sixty (60) days after the
creation or acquisition of such new CFC Holding Company or Foreign Subsidiary
(or such later date as the Administrative Agent shall agree to in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such CFC Holding Company or Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such CFC Holding Company or
Foreign Subsidiary be required to be so pledged) and (ii) deliver to the
Administrative Agent the certificates representing such pledged Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as the
Administrative Agent deems necessary or reasonably advisable to perfect the
Administrative Agent’s security interest therein; provided, that such Loan Party
shall be required to provide a local law pledge agreement with respect to such
Capital Stock (and local law opinions relating to such local law pledge
agreement, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent) as reasonably requested by
the Administrative Agent.

 

66



--------------------------------------------------------------------------------

6.11 Designation of Subsidiaries. The Borrower may at any time after the Closing
Date designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer specifying such
designation and certifying that the conditions to such designation set forth in
this Section 6.11 are satisfied; provided that:

(a) both immediately before and immediately after any such designation, no Event
of Default shall have occurred and be continuing;

(b) after giving effect to such designation (and clause (c) below), the Borrower
is in compliance with the financial covenant set forth in Section 7.1 (or prior
to the first testing of such financial covenant, the pro forma Consolidated
Leverage Ratio for the Applicable Reference Period is no greater than 4.50 to
1.00);

(c) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11;

(d) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
an “Unrestricted Subsidiary” under the ABL Credit Agreement (and, to the extent
applicable, any other agreement governing Permitted Refinancing Indebtedness in
respect of the ABL Loans) and in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, such Subsidiary shall substantially
simultaneously be designated as a “Restricted Subsidiary” under the ABL Credit
Agreement (and, to the extent applicable, any other agreement governing
Permitted Refinancing Indebtedness in respect of the ABL Loans).

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein (as determined reasonably and in good faith by a Responsible
Officer). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

6.12 Maintenance of Ratings. Use commercially reasonable efforts to obtain and
maintain (i) a public corporate family rating of the Borrower and a rating of
the Facilities, in each case from Moody’s, and (ii) a public corporate credit
rating of the Borrower and a rating of the Facilities, in each case from S&P (it
being understood and agreed that “commercially reasonable efforts” shall in any
event include the payment by the Borrower of customary rating agency fees and
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process), it being agreed that there is no obligation to
maintain any particular ratings at any time.

6.13 Post-Closing Covenants. (a) Satisfy, to the extent not satisfied as of the
Closing Date, the requirements set forth in Section 5.1(i), 5.1(j), 5.1(k),
5.1(m) and 5.1(p) within the time period set forth in the applicable Section.

(b) No later than 90 days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Administrative
Agent shall have received insurance certificates satisfying the requirements of
Section 5.12 of the Guarantee and Collateral Agreement.

 

67



--------------------------------------------------------------------------------

6.14 Deposit Account Control Agreements. With respect to any new Deposit Account
opened by a Loan Party after the Closing Date, deliver to the Administrative
Agent any Deposit Account Control Agreement required to be delivered pursuant to
the Guarantee and Collateral Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

7.1 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any Reference Period (commencing with the Reference Period
ending September 28, 2015) to exceed (i) for the Reference Periods ending
September 28, 2015, December 28, 2015 and March 28, 2016, 4.50 to 1.00 and
(ii) for each Reference Period ending thereafter, 3.75 to 1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under this Agreement (including Indebtedness
in respect of any Incremental Term Facility) and any Permitted Refinancing
Indebtedness in respect of the Term Loans (any such Permitted Refinancing
Indebtedness, the “Term Loan Refinancing Indebtedness”); provided that (i) such
Term Loan Refinancing Indebtedness, if secured, is secured only by the
Collateral on a pari passu or junior basis with the Obligations under this
Agreement (provided that the Term Loan Refinancing Indebtedness shall not
consist of syndicated term loans that are secured on a pari passu basis with the
Obligations under this Agreement), (ii) no Person, other than a Loan Party,
shall be an obligor or guarantor with respect to any Term Loan Refinancing
Indebtedness, (iii) the terms of any such Term Loan Refinancing Indebtedness
(excluding pricing, fees, rate floors and optional prepayment or redemption
terms) reflect market terms at the time of issuance thereof (but in no event
shall any Term Loan Refinancing Indebtedness have covenants and defaults, taken
as a whole, materially more restrictive than those applicable to the
Indebtedness being refinanced (other than any covenants or other provisions
applicable only to periods after the Latest Maturity Date (as in effect on the
date of incurrence of such Term Loan Refinancing Indebtedness))), (iv) such Term
Loan Refinancing Indebtedness shall share ratably or less than ratably with (or,
if junior in right of payment or as to security, on a junior basis with respect
to) any prepayments or repayments of the Term B Loans (and Incremental Term
Loans, if applicable) and (v) such Term Loan Refinancing Indebtedness, if
secured, shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent;

(b) Indebtedness of the Loan Parties under the ABL Credit Agreement in an
aggregate outstanding amount not to exceed $200,000,000 and any Permitted
Refinancing Indebtedness in respect thereof;

(c) Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii) any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary and
(iii) any Restricted Subsidiary that is not a Subsidiary Guarantor to any other
Restricted Subsidiary that is not a Subsidiary Guarantor; provided that (x) any
Indebtedness of any Loan Party shall be unsecured and shall be subordinated in
right of payment to the Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
and (y) any

 

68



--------------------------------------------------------------------------------

such Indebtedness owing to any Loan Party shall be evidenced by a promissory
note which shall have been pledged pursuant to the Guarantee and Collateral
Agreement;

(d) Guarantee Obligations incurred by any Group Member of obligations of any
Group Member to the extent such obligations are not prohibited hereunder;
provided that (i) to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates and (ii) any Guarantee
Obligations incurred by any Loan Party of obligations of a Restricted Subsidiary
that is not a Loan Party shall be permitted to the extent permitted pursuant to
Section 7.7(g)(iii), Section 7.7(s) or Section 7.7(t);

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(e)
and any Permitted Refinancing Indebtedness in respect thereof;

(f) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount not to exceed at
any one time outstanding the greater of (i) $25,000,000 and (ii) 1.00% of
Consolidated Total Assets (as of the date incurred);

(g) Indebtedness representing deferred compensation to employees or directors of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(h) Indebtedness incurred in the ordinary course of business and owed in respect
of any overdrafts and related liabilities arising from treasury, depository and
cash management services or in connection with any automated clearing-house
transfers of funds;

(i) Indebtedness arising under any Swap Agreement permitted by Section 7.11;

(j) Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

(k) Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health, disability or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;

(n) Indebtedness in the form of purchase price adjustments (including in respect
of working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in

 

69



--------------------------------------------------------------------------------

connection with any Permitted Acquisitions or other Investments permitted under
Section 7.7 or Dispositions permitted under Section 7.5;

(o) (i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the Closing Date, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition; provided that (x) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (y) with respect to any Indebtedness of any
Person that becomes a Restricted Subsidiary or that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary, such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such Person that so becomes a Restricted Subsidiary or is the
survivor of a merger with such Person and any of its Subsidiaries) and
(ii) Permitted Refinancing Indebtedness in respect of such Indebtedness;
provided that after giving effect to the applicable acquisition (or merger or
consolidation) or such assumption of Indebtedness, the Consolidated Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of such acquisition (or merger or consolidation) or assumption, is not
in excess of 3.25 to 1.00; provided further that the aggregate principal amount
of Indebtedness of Subsidiaries that are not Loan Parties outstanding under this
Section 7.2(o), together with the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under Section 7.2(v), shall
not exceed $50,000,000 at any time;

(p) Indebtedness of any Restricted Subsidiary to the Borrower or any other Loan
Party to the extent such Indebtedness is permitted by Section 7.7(g)(iii),
Section 7.7(s) or Section 7.7(t); provided that any such Indebtedness owed to a
Loan Party shall be evidenced by a promissory note which shall have been pledged
pursuant to the Guarantee and Collateral Agreement;

(q) Indebtedness of the Borrower in respect of the 2015 Convertible Notes in an
aggregate principal amount not to exceed $32,000,000 and any Permitted
Refinancing Indebtedness in respect thereof;

(r) Indebtedness of the Borrower in respect of the 2020 Convertible Notes in an
aggregate principal amount not to exceed $250,000,000 and any Permitted
Refinancing Indebtedness in respect thereof;

(s) Indebtedness of any Restricted Subsidiaries that are not Loan Parties under
the Asia Facility in an aggregate outstanding principal amount not to exceed the
greater of (i) $150,000,000 and (ii) the sum of (x) 85% of “eligible accounts”
(which shall be determined in accordance with the then-existing market
eligibility criteria applicable to secured asset-based lenders in the applicable
foreign jurisdictions) and (y) 50% of “eligible inventory” (which shall be
determined in accordance with the then-existing market eligibility criteria and
advance rates applicable to secured asset-based lenders in the applicable
foreign jurisdictions), and any Permitted Refinancing Indebtedness in respect
thereof;

(t) (i) Permitted Additional Junior Lien Indebtedness of any Loan Party so long
as, at the time of incurrence of such Permitted Additional Junior Lien
Indebtedness, the Consolidated

 

70



--------------------------------------------------------------------------------

Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of incurrence thereof (but excluding from Unrestricted Cash
in making such pro forma calculation the Net Cash Proceeds of such
Indebtedness), is not in excess of 3.25 to 1.00; provided that (x) immediately
prior to and immediately after giving effect to the incurrence of any Permitted
Additional Junior Lien Indebtedness under this Section 7.2(t), no Default or
Event of Default shall have occurred and be continuing and (y) the Borrower
will, on the date of incurrence of such Indebtedness in a principal amount in
excess of $10,000,000, deliver to the Administrative Agent a certificate of a
Responsible Officer, dated such date, confirming the satisfaction of the
conditions set forth above and attaching a reasonably detailed calculation of
the Consolidated Leverage Ratio on a Pro Forma Basis as of the applicable date
identifying the Permitted Additional Junior Lien Indebtedness being incurred and
specifying that it is being incurred pursuant to this Section 7.2(t) and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(u) (i) Permitted Unsecured Indebtedness of any Loan Party so long as, at the
time of incurrence of such Permitted Unsecured Indebtedness, the Consolidated
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of incurrence thereof (but excluding from Unrestricted Cash
in making such pro forma calculation the Net Cash Proceeds of such
Indebtedness), is not in excess of 3.25 to 1.00; provided that (x) immediately
prior to and immediately after giving effect to the incurrence of any Permitted
Unsecured Indebtedness under this Section 7.2(u), no Default or Event of Default
shall have occurred and be continuing and (y) the Borrower will, on the date of
incurrence of such Indebtedness in a principal amount in excess of $10,000,000,
deliver to the Administrative Agent a certificate of a Responsible Officer,
dated such date, confirming the satisfaction of the conditions set forth above
and attaching a reasonably detailed calculation of the Consolidated Leverage
Ratio on a Pro Forma Basis as of the applicable date identifying the Permitted
Unsecured Indebtedness being incurred and specifying that it is being incurred
pursuant to this Section 7.2(u) and (ii) any Permitted Refinancing Indebtedness
in respect thereof; and

(v) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $50,000,000 at any one time outstanding;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties outstanding under this Section 7.2(v), together with
the aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties outstanding under Section 7.2(o), shall not exceed $50,000,000 at any
time;

provided that notwithstanding anything to the contrary in this Section 7.2, no
Loan Party shall have any Guarantee Obligations in respect of Indebtedness of a
Restricted Subsidiary incurred pursuant to Section 7.2(s).

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

 

71



--------------------------------------------------------------------------------

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, supplier and other trade
contracts (other than for borrowed money), leases, statutory obligations (other
than for borrowed money), leases, statutory obligations (other than any such
obligation imposed pursuant to Section 430(k) of the Code or Sections 303(k) or
4068 of ERISA), surety and appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(e); provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (other than, in the case of
Permitted Refinancing Indebtedness, by any Additional Permitted Amount);

(g) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(f) to finance the acquisition of fixed or capital assets (and any
Permitted Refinancing Indebtedness in respect thereof); provided that (i) such
Liens shall be created within 180 days of the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and the proceeds and products
thereof and (iii) the amount of Indebtedness secured thereby is not increased;
provided further that in the event that purchase money obligations are owed to
any Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

(h) (i) Liens on the Collateral created pursuant to the Security Documents (or
any Term Loan Security Documents (as defined in the Intercreditor Agreement)),
(ii) Liens on cash granted in favor of any lender under the ABL Credit Agreement
or the Issuing Lender (as defined in the ABL Credit Agreement) created as a
result of any requirement to provide cash collateral pursuant to the ABL Credit
Agreement and (iii) subject to the Intercreditor Agreement, Liens on the
Collateral created pursuant to the ABL Security Documents (or any ABL Security
Documents (as defined in the Intercreditor Agreement));

(i) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;

(j) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition;

(k) Liens in favor of any Loan Party so long as (in the case of any Lien granted
by a Loan Party) such Liens are junior to the Liens created pursuant to the
Security Documents;

 

72



--------------------------------------------------------------------------------

(l) Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;

(m) any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;

(n) Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;

(o) Liens on property (including Capital Stock) existing at the time of the
permitted acquisition of such property by any Group Member to the extent the
Liens on such assets secure Indebtedness permitted by Section 7.2(o) or other
obligations permitted by this Agreement; provided that such Liens attach at all
times only to the same assets or category of assets that such Liens (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing Indebtedness in respect thereof
permitted by Section 7.2(o)) that such Liens secured, immediately prior to such
permitted acquisition; provided further that after giving effect to any such
permitted acquisition and such Indebtedness or other obligations, the
Consolidated Secured Leverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis, is not in excess of 2.50 to 1.00;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of business and permitted by this
Agreement;

(q) non-exclusive licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

(r) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(t) Liens on premium refunds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;

(u) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;

(v) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.7 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition

 

73



--------------------------------------------------------------------------------

permitted by Section 7.5, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(w) Liens of any Restricted Subsidiary that is not a Loan Party securing
Indebtedness incurred pursuant to Section 7.2(s);

(x) Liens on the Collateral securing the Permitted Additional Junior Lien
Indebtedness or any Permitted Refinancing Indebtedness in respect thereof;
provided that the Liens on the Collateral securing the Permitted Additional
Junior Lien Indebtedness or any such Permitted Refinancing Indebtedness shall be
(i) junior to the Liens on the Collateral securing the Obligations and
(ii) subject to the Intercreditor Agreement or such other intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent; and

(y) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$50,000,000 at any one time.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary
(provided, that when any Subsidiary Guarantor is merging with or into another
Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);

(b) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person (other than the Borrower) in order to effect an Investment
permitted pursuant to Section 7.7; provided that if such Restricted Subsidiary
is a Subsidiary Guarantor the continuing or surviving Person shall be a
Subsidiary Guarantor;

(c) any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(d) any Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
may (i) dispose of any or all or substantially all of its assets to any Group
Member (upon voluntary liquidation or otherwise) or (ii) liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interest of the Borrower and is not materially disadvantageous to
the Administrative Agent or the Lenders.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of surplus, outdated, obsolete or worn out property (other
than accounts receivable or inventory) in the ordinary course of business;

 

74



--------------------------------------------------------------------------------

(b) Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

(c) Dispositions permitted by Section 7.4(c)(i) or Section 7.4(d)(i);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;

(e) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

(f) Dispositions of assets (including as a result of like-kind exchanges) to the
extent that (i) such assets are exchanged for credit (on a fair market value
basis) against the purchase price of similar or replacement assets or (ii) such
asset is Disposed of for fair market value and the proceeds of such Disposition
are promptly applied to the purchase price of similar or replacement assets;

(g) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any Group Member;

(h) non-exclusive licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;

(i) the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material intellectual property or rights relating thereto
that the Borrower determines in its reasonable judgment to be desirable to the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

(j) licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(k) Dispositions to any Group Member; provided that any such Disposition
involving a Restricted Subsidiary that is not a Subsidiary Guarantor shall be
made in compliance with Sections 7.7 and 7.9;

(l) (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.7, (ii) Dispositions of
assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 7.6 and (iii) Dispositions set forth on
Schedule 7.5(l); and

(m) other Dispositions of assets (including Capital Stock); provided that (i) if
the total fair market value of the assets subject to any such Disposition or
series of related Dispositions is in excess of $15,000,000, it shall be for fair
market value (determined as if such Disposition was consummated on an
arm’s-length basis), (ii) at least 75% of the total consideration for any such
Disposition in excess of $15,000,000 received by the Borrower and its Restricted
Subsidiaries shall be in the form of cash or Cash Equivalents, (iii) no Default
or Event of Default then exists or would result from such Disposition (except if
such Disposition is made pursuant to an agreement

 

75



--------------------------------------------------------------------------------

entered into at a time when no Default or Event of Default exists) and (iv) the
requirements of Section 2.11(b), to the extent applicable, are complied with in
connection therewith; provided, however, that for purposes of clause (ii) above,
the following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents received
in the conversion) within 365 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 7.5(m) that is at that time
outstanding, not to exceed $25,000,000 (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments ratably to its equity
holders (or if not ratably, on a basis more favorable to the Borrower and the
other Loan Parties);

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase its common stock or common stock options
from present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this Section 7.6(b) after the date
hereof (net of any proceeds received by the Borrower after the date hereof in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000;

(c) the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in shares of Qualified Capital Stock;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock in the Borrower;

(e) the Borrower may acquire its Capital Stock upon the exercise of stock
options for such Capital Stock of the Borrower if such Capital Stock represents
a portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with the exercise of options by,
or the vesting of restricted Capital Stock held by, any current or former
director, officer or employee of any Group Member;

 

76



--------------------------------------------------------------------------------

(f) the Borrower may convert or exchange any of its Capital Stock for or into
Qualified Capital Stock;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date make
Restricted Payments in an amount equal to the Available Amount on such date;
provided that at the time of the making of any such Restricted Payments using
amounts included in the Available Amount through clause (a)(i) of the definition
thereof and immediately after giving effect to such Restricted Payments, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 3.25 to 1.00; and

(h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date make
additional Restricted Payments in an aggregate amount not to exceed over the
term of this Agreement the greater of (i) $50,000,000 and (ii) 1.50% of
Consolidated Total Assets (as of the date of the making of such Restricted
Payment).

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2 (other than any Guarantee
Obligations incurred by any Loan Party of obligations of a Restricted Subsidiary
that is not a Subsidiary Guarantor pursuant to Section 7.2(d), which Guarantee
Obligations shall solely be permitted to the extent permitted pursuant to
Section 7.7(g)(iii), Section 7.7(s) or Section 7.7(t));

(d) loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $2,000,000 at any one time outstanding;

(e) the Acquisition;

(f) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries, other than current assets, made by any Group Member
with the proceeds of any Reinvestment Deferred Amount;

(g) intercompany Investments (i) by any Group Member in any Loan Party, (ii) by
any Restricted Subsidiary that is not a Subsidiary Guarantor in any other
Restricted Subsidiary that is not a Subsidiary Guarantor and (iii) by any Group
Member in any Restricted Subsidiary; provided that (x) the aggregate amount of
Investments by Loan Parties pursuant to clause (iii) shall not exceed at any one
time outstanding the greater of (i) $100,000,000 and (ii) 3.50% of Consolidated
Total Assets (as of the date of such Investment) and (y) any such Investments in
the form of intercompany loans by any Loan Party to any Restricted Subsidiary
that is not a Subsidiary Guarantor shall be evidenced by notes that have been
pledged to the Administrative Agent for the benefit of the Secured Parties;

 

77



--------------------------------------------------------------------------------

(h) any Permitted Acquisition;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;

(j) Investments acquired as a result of the purchase or other acquisition by any
Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;

(k) Investments existing on the date hereof and set forth on Schedule 7.7(k) and
any modification, refinancing, renewal, refunding, replacement or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.7(k) is not increased from the amount of such Investment on the
Closing Date;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(n) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(o) Investments made to effect the pledges and deposits described in, and
permitted under, Section 7.3(c) and (d);

(p) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Capital
Stock, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereto);

(q) mergers and consolidations permitted under Section 7.4 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are Wholly
Owned Subsidiaries;

(r) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in an aggregate amount not to exceed the
Available Amount at such time;

(s) other Investments, if, at the time of such Investment, the Consolidated
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of such Investment, is not in excess of 2.00 to 1.00; and

(t) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued

 

78



--------------------------------------------------------------------------------

at cost) not to exceed during the term of this Agreement the greater of
(i) $75,000,000 and (ii) 2.25% of Consolidated Total Assets (as of the date of
the making of such Investment).

7.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Indebtedness (any of the foregoing, a “Restricted
Debt Payment”) other than:

(i) refinancings of Junior Indebtedness with the proceeds of Permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;

(ii) payments of or in respect of Junior Indebtedness made solely with Qualified
Capital Stock or the conversion of any Junior Indebtedness into Qualified
Capital Stock;

(iii) prepayments of intercompany Junior Indebtedness permitted hereunder owed
by the Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary; provided that no prepayment of any Junior Indebtedness owed by any
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
permitted so long as a Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(iv) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Restricted Debt Payments in an aggregate amount not to
exceed over the term of this Agreement the greater of (i) $50,000,000 and
(ii) 1.50% of Consolidated Total Assets (as of the date of the making of such
Restricted Debt Payment);

(v) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Restricted Debt Payments in an amount equal to the
Available Amount on such date; provided that at the time of the making of such
Restricted Debt Payment using amounts included in the Available Amount through
clause (a)(i) of the definition thereof and immediately after giving effect to
such Restricted Debt Payment, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis, is not in excess of 3.25 to
1.00; and

(vi) in addition to the other Restricted Debt Payments permitted by this
Section 7.8 and so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Restricted Debt Payments if, at the time
of making such Restricted Debt Payment and immediately after giving effect
thereto, the Consolidated Secured Leverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis, is not in excess of 2.00 to 1.00.

Notwithstanding anything to the contrary contained in this Section 7.8(a), in no
event shall any payment in respect of Subordinated Indebtedness be permitted if
such payment is in violation of the subordination provisions of such
Subordinated Indebtedness.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Indebtedness (other than any such amendment, modification, waiver or
other change that would not materially and adversely affect the interests of the
Lenders).

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than (x) transactions between or among the Loan Parties

 

79



--------------------------------------------------------------------------------

and (y) transactions between or among the Borrower and its Restricted
Subsidiaries consistent with past practices and made in the ordinary course of
business) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that the foregoing
restriction in clause (b) shall not apply to (i) transactions permitted under
Section 7.6; (ii) the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors, officers or employees; (iii) any
issuance of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s Board of Directors;
(iv) employment and severance arrangements entered into in the ordinary course
of business between the Borrower or any Restricted Subsidiary and any employee
thereof and, to the extent entered into after the Closing Date and providing an
annual base salary or severance payments in excess of $500,000, approved by the
Borrower’s Board of Directors; (v) intercompany transactions undertaken in good
faith (as certified by a Responsible Officer) for the purpose of improving the
consolidated tax efficiency of the Group Members, (vi) Investments permitted by
Section 7.7(d) and (vii) transactions disclosed in the Borrower’s SEC filings
made prior to the Closing Date.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, unless
(a) the Disposition of the property subject to such transaction is permitted by
Section 7.5 and the Borrower or the applicable Restricted Subsidiary would be
entitled to incur Liens with respect to such transaction pursuant to Section 7.3
and Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such transaction pursuant to Section 7.2; (b) the Net Cash Proceeds
received by the applicable Group Member in connection with such transaction are
at least equal to the fair market value (as determined by the board of directors
of the Borrower or a member of the senior management of the Borrower) of such
property and (c) the Borrower or the applicable Subsidiary applies the Net Cash
Proceeds of such transaction in accordance with Section 2.11; provided that the
aggregate amount of consideration paid to the Group Members (and the aggregate
principal amount of any Attributable Indebtedness) in respect of transactions
permitted under this Section 7.10 shall not exceed $25,000,000.

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Group Member has actual
exposure (other than those in respect of Capital Stock), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Group Member and (c) Swap Agreements in existence as of the Closing Date and
reflected in the Borrower’s filings with the SEC.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than the Monday closest to December 31 or change the Borrower’s
method of determining fiscal quarters, in each case without the consent of the
Administrative Agent.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired to secure its obligations
under the Loan Documents to which it is a party other than (a) (i) this
Agreement, the other Loan Documents, the ABL Loan Documents and the
documentation governing the Asia Facility, (ii) any agreement governing any
Indebtedness incurred pursuant to Section 7.2 to the extent such prohibition or
limitation is customary in agreements governing Indebtedness of such type and in
any event so long as

 

80



--------------------------------------------------------------------------------

such agreement is not more restrictive than the Loan Documents and (iii) any
agreement governing any Permitted Refinancing Indebtedness in respect of the
Loans, the ABL Loans or Indebtedness incurred pursuant to Section 7.2, in each
case, with respect to this clause (iii), so long as any such agreement is not
more restrictive than the Loan Documents, the ABL Loan Documents or the
documents governing the Indebtedness being refinanced, as applicable, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Subsidiary becomes a Restricted Subsidiary of the
Borrower, so long as such prohibition or limitation applies only to such
Restricted Subsidiary (and, if applicable, its Subsidiaries) and such agreement
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein, (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be and (e) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder.

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, any Group Member, (b) make loans or advances to, or other
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for (i) any encumbrances or restrictions existing under (A) this
Agreement, the other Loan Documents, the ABL Loan Documents or the documentation
governing the Asia Facility, (B) any agreement governing Indebtedness incurred
pursuant to Section 7.2 so long as such encumbrance or restriction is customary
in agreements governing Indebtedness of such type and is no more restrictive
than the Loan Documents or (C) any agreement governing Permitted Refinancing
Indebtedness in respect of the Loans, any ABL Loans or any other Indebtedness
incurred pursuant to Section 7.2, in each case so long as any such agreement is
not more restrictive than the Loan Documents, the ABL Loan Documents or the
documents governing the Indebtedness being refinanced, as applicable, (ii) any
encumbrances or restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any encumbrance or restriction applicable to a
Restricted Subsidiary (and, if applicable, its Subsidiaries) under any agreement
of such Restricted Subsidiary in effect at the time such Person becomes a
Restricted Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower, as such agreement may be amended, restated, supplemented, modified
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this
Section 7.14 contained therein, (iv) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be and (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder.

7.15 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Group Members
are engaged on the date

 

81



--------------------------------------------------------------------------------

of this Agreement (after giving effect to the Acquisition) or that are
reasonably related, ancillary or complementary thereto.

7.16 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Restricted
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Acquisition Documentation except for any such amendment, supplement or
modification that (i) becomes effective after the Closing Date and (ii) could
not reasonably be expected to have a Material Adverse Effect.

7.17 Use of Proceeds. Request any Loan, and the Borrower shall not use, and
shall procure that its Restricted Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.13 of
the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Material Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Material
Indebtedness was created; (iii) other than with respect to Indebtedness
outstanding under the ABL Credit Agreement, default in the observance or
performance of any

 

82



--------------------------------------------------------------------------------

other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable; or
(iv) with respect to Indebtedness outstanding under the ABL Credit Agreement,
default in the observance or performance of any other agreement or condition
relating to such Indebtedness or contained in any ABL Loan Document or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the ABL Administrative Agent or the
lenders under the ABL Credit Agreement to cause, with the giving of notice if
required, the ABL Loans to become due prior to their stated maturity and/or the
ABL Commitments to terminate prior to their stated termination date (provided
that, in the case of this clause (iv), such default shall not constitute an
Event of Default hereunder unless (A) the outstanding principal amount of ABL
Loans is (at the time of such default or at any time prior to the waiver or cure
of such default) in excess of $25,000,000 and (B) (1) such default shall
continue unremedied for a period of 30 days (during which period such default is
not waived or cured), (2) the holders of the ABL Loans cause the ABL Loans to
become due prior to their stated maturity and/or the ABL Commitments to
terminate prior to their stated termination date or (3) the ABL Administrative
Agent and/or the lenders under the ABL Credit Agreement exercise secured
creditor remedies as a result of such default); or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together

 

83



--------------------------------------------------------------------------------

with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) any of the Security Documents or the Intercreditor Agreement shall cease,
for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (and, for the avoidance of doubt, as
required by the Intercreditor Agreement), except (i) the release thereof as
provided in the applicable Loan Document or Section 10.14 or (ii) as a result of
the failure of the Administrative Agent to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Guarantee and Collateral Agreement; or

(j) the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) the subordination provisions contained in any Subordinated Indebtedness with
an aggregate principal amount in excess of $50,000,000 shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert; or

(l) a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities,

 

84



--------------------------------------------------------------------------------

duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. No Agent nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s (respectively) own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative

 

85



--------------------------------------------------------------------------------

Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that none of the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to severally indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

86



--------------------------------------------------------------------------------

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Arrangers, Syndication Agent and Documentation Agents. None of the
Arrangers, the Syndication Agent or the Documentation Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders” without the written consent of each Lender,
reduce any percentage specified in the definition of “Majority Facility Lenders”
without the written consent of each Lender of the applicable Facility or change
any other provision of this Agreement or any other Loan Document specifying the
number or percentage of Lenders (or Lenders of any Facility) required to waive,
amend or otherwise modify any rights thereunder or make

 

87



--------------------------------------------------------------------------------

any determination or grant any consent thereunder without the written consent of
each Lender (or each Lender of the applicable Facility, as applicable),
(iv) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Collateral or release all or substantially all of
the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(v) amend, modify or waive any provision of Section 2.17 without the written
consent of each Lender in respect of each Facility adversely affected thereby;
(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby; or (vii) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.

Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of the
Borrower and the Lenders (provided that if the consent of the Administrative
Agent would be required for an assignment to any such Lender pursuant
Section 10.6, such Lender must be satisfactory to the Administrative Agent)
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”); provided, that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans plus an amount equal to the unpaid accrued
interest and premium thereon at such time plus reasonable fees and expenses
(including original issue discount and upfront fees) incurred in connection with
such replacement, (b) the terms of Replacement Term Loans (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) reflect market
terms at the time of incurrence thereof as reasonably determined by the Borrower
(but in no event shall any Replacement Term Loans have covenants and events of
default, taken as a whole, materially more restrictive than those applicable to
the Replaced Term Loans (other than any covenants or other provisions applicable
only to periods after the Latest Maturity Date (as in effect on the date of
incurrence of such Replacement Term Loans))), (c) the maturity date of such
Replacement Term Loans shall not be earlier than the maturity date of the
Replaced Term Loans, (d) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans,
(e) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing and (f) such Replacement Term Loans shall
share ratably or less than ratably with any prepayments or repayments of the
Replaced Term Loans. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended to include Replacement
Term Loans without the consent of any other Lenders, to the extent necessary to
(i)

 

88



--------------------------------------------------------------------------------

reflect the terms of such Replacement Term Loans incurred pursuant to this
paragraph and (ii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
paragraph.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Loan Documents may be amended in accordance with Sections 2.24, 2.25 and 2.26.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
e-mail), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or e-mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

TTM Technologies, Inc.

1665 Scenic Avenue, Suite 250

Costa Mesa, California 92626

Attention: Todd Schull Facsimile: (714) 784-3712 E-mail: todd.schull@ttmtech.com

with a copy to:

Greenberg Traurig, LLP

2375 E. Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Bruce E. Macdonough

                 Brian H. Blaney

Facsimile: (602) 445-8100

E-mail: Macdonoughb@gtlaw.com

             Blaneyb@gtlaw.com

Administrative Agent:

JPMorgan Chase Bank, N.A.

Mail Code IL1-0010, L2 Floor

JPM Loan & Agency Services

10 S. Dearborn Street

Chicago, IL 60603

Attention: April Yebd Facsimile: (888) 490-5665 E-mail: april.yebd@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its

 

89



--------------------------------------------------------------------------------

discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arrangers for all of their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Term B Facility and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of one primary counsel to the Administrative
Agent and the Arrangers and, if necessary, one local counsel in each applicable
jurisdiction and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees, disbursements and other charges of counsel to the Administrative Agent and
the Lenders and including all costs and expenses incurred during any workout,
restructuring or negotiations; provided that fees, disbursements and other
charges of counsel set forth in this clause (b) shall be limited to fees,
disbursements and other charges of (i) one counsel to the Administrative Agent
and for the Lenders (taken together as a single group or client), (ii) if
necessary, one local counsel required in any relevant local jurisdiction (which
may include a single counsel acting in multiple jurisdictions) and applicable
special regulatory counsel, (iii) additional counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed) and
(iv) if representation of the Administrative Agent and/or all Lenders in such
matter by a single counsel would be inappropriate based on the advice of legal
counsel due to the existence of an actual or potential conflict of interest,
where the Lender affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Lender and, if necessary, one firm of local counsel in any relevant
local jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for such affected Lender and one firm of special
regulatory counsel for such affected Lender, (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other Taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and

 

90



--------------------------------------------------------------------------------

hold each Lender, each Arranger and each Agent, their respective affiliates, and
their respective officers, directors, employees, agents, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any claim, litigation, investigation or proceeding
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by the Borrower, its equity holders, affiliates or creditors or
any other Person, including any of the foregoing relating to the use of proceeds
of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees, disbursements and other charges of legal
counsel (limited to reasonable fees, disbursements and other charges of one
primary counsel for all Indemnitees, taken as a whole, and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole, and one firm of special regulatory counsel for all
Indemnitees, taken as a whole (and, in the case of an actual or potential
conflict of interest, where an Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnitee and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for such affected Indemnitee
and one firm of special regulatory counsel for such affected Indemnitee)) in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee (or any of its Affiliates, officers, directors, employees, agents,
advisors or controlling persons) or (y) a material breach in bad faith by such
Indemnitee of its obligations under the Loan Documents pursuant to a claim
initiated by the Borrower, and provided, further, that this Section 10.5(d)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim. Without limiting the foregoing, and
to the extent permitted by applicable law, the Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (x) the gross negligence or willful misconduct of such Indemnitee (or any
of its Affiliates, officers, directors, employees, agents, advisors or
controlling persons) or (y) a material breach in bad faith by such Indemnitee of
its obligations under the Loan Documents pursuant to a claim initiated by the
Borrower. No Indemnitee shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby. All amounts
due under this Section 10.5 shall be payable not later than 10 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Todd Schull (Facsimile No. (714) 784-3712),
at the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive the termination of this Agreement and the repayment of the Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective

 

91



--------------------------------------------------------------------------------

successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”), all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:

 

  (A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof; and

 

  (B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

  (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

  (C)

the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all

 

92



--------------------------------------------------------------------------------

  syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amount (and stated interest) of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain

 

93



--------------------------------------------------------------------------------

unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly affects such Participant. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.22 with respect to any Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section and (ii) shall not be
entitled to receive any greater payment under Sections 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

(e) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of ABL Loans are used, directly or indirectly, to
fund the consideration for any such assignment, at any time assign all or a
portion of its rights and obligations with respect to Term

 

94



--------------------------------------------------------------------------------

Loans under a Facility under this Agreement to the Borrower through (x) Dutch
auctions open to all Lenders under such Facility on a pro rata basis in
accordance with Section 2.25 or (y) notwithstanding any other provision in this
Agreement, open market purchases on a non pro rata basis; provided that, in
connection with assignments pursuant to clause (y) above, (A) at the time of any
such assignment, the Borrower shall make a No Undisclosed Information
Representation, (B) any Term Loans assigned to the Borrower shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by the Borrower upon purchase or acquisition and
cancellation of such Term Loans shall not be taken into account in the
calculation of Excess Cash Flow, Consolidated Net Income or Consolidated EBITDA)
and (C) the Borrower shall promptly provide notice to the Administrative Agent
of such assignment of such Term Loans and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Term Loans in
the Register.

(f) The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed

 

95



--------------------------------------------------------------------------------

counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

 

96



--------------------------------------------------------------------------------

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations (other than
indemnification or reimbursement obligations under Section 2.18, 2.19(a),
2.19(d) or 2.20 for which the Borrower has not been notified and contingent
indemnification obligations) under the Loan Documents shall have been paid in
full and the Commitments have been terminated, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person. In connection with any termination or release pursuant to
this clause (b), the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective

 

97



--------------------------------------------------------------------------------

Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) to data service providers (including league table providers) that
serve the lending industry to the extent such information is of the type
customarily provided to such providers or (k) if agreed by the Borrower in its
sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

The Borrower represents and warrants that it and its Subsidiaries either
(i) have no registered or publicly traded securities outstanding, or (ii) files
its financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities. For the avoidance of
doubt, the Projections shall not be posted to Public-Siders.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
Public-Siders. If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Borrower, its
Subsidiaries or their securities for purposes of federal and state securities
laws. The

 

98



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PRIVATE” or “CONFIDENTIAL” as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of federal and state securities laws.

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the Reference Bank Rate supplied by each Reference Bank
pursuant to or in connection with this Agreement and (ii) that it has developed
procedures to ensure that such rates are not submitted by the Reference Banks
to, or shared with, any individual who is formally designated as being involved
in the ICE LIBOR submission process; provided that such rates may be shared with
the Borrower and any of its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this Section
as if it were the Administrative Agent; provided further that, for the avoidance
of doubt, the Reference Bank Rate shall be disclosed to Lenders in accordance
with Section 2.15(a).

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.18 Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement and (b) to enter into any
other intercreditor agreement reasonably satisfactory to the Administrative
Agent on its behalf, perform such intercreditor agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interests of the Lenders, and each Lender agrees to
be bound by the terms of such intercreditor agreement. Each Lender acknowledges
that the Intercreditor Agreement governs, among other things, Lien priorities
and rights of the Lenders and the ABL Secured Parties (as defined in the
Intercreditor Agreement) with respect to the Collateral, including the ABL
Priority Collateral.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TTM TECHNOLOGIES, INC. By:

        /s/ Todd B. Schull

Name: Todd B. Schull Title: Executive Vice President, Chief Financial Officer,
Treasurer and Secretary

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:

        /s/ Anna C. Araya

Name: Anna C. Araya Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Syndication Agent By:

        /s/ Ronnie Glenn

Name: Ronnie Glenn Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent By:

        /s/ Michael Fabiano

Name: Michael Fabiano Title: Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC., as Documentation Agent By:

        /s/ Nancy M DelGenio

Name: Nancy M. DelGenio Title: Managing Director

 

[Signature Page to Term Loan Credit Agreement]